Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 1 of 58




       ATTACHMENT A
                                                            Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 2 of 58

                                                            Purple Mountain Trust, et al. v. Wells Fargo & Co.,
                                                                    No. 3:18-cv-03948-JD (N.D. Cal.)

                                                                    FALSE STATEMENT SUMMARY CHART

                     A. Liable
 Statement
                     Speaker(s)                                                                            Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                        False & Misleading Statements
                     B. Date &                                                                             False & Misleading                                    Inference of Scienter
Complaint ¶
                    C. Medium
No. 1            A. Sloan, Wells           “Sure, good question. So everybody hear                 Statement No. 1, including the claim that         Facts applicable to all defendants:
                 Fargo             the question? That is the activities outside of                  defendants were “not aware of any issues”
¶47                                retail banking focused and reviews focused on                    regarding “how [Wells Fargo] interact[s]         By September 2016, Wells Fargo’s internal
                 B. 11/3/16        sales practices and culture. The short answer is,                with customers,” and that they would be           investigation concluded that it had defrauded at
                                   yes. I announced in Charlotte last week, it was                  looking at “activities outside of retail          least 800,000 of its own customers out of at least
                 C. BancAnalysts   relatively well covered by the media, that we are                banking focused and reviews focused on            $73 million, and the results of that investigation
                 Association of    going to engage separate from the requirements                   sales practices and culture” was both false       were presented to Sloan, “senior management,”
                 Boston Conference under the consent order. We are going to engage a                and misleading and fraudulently omitted           which includes defendants Shrewsberry and
                                   separate firm to look at sales practices across the              that the Company had engaged in illegal           Mack, and to the Board of Directors (including
                                   rest of the Company. We are going to leave no                    auto insurance practices for at least a           defendant Sanger) by September 2016. ¶¶155-
                                   stone unturned.                                                  decade, including the forced-placement of         165. As a result of that internal investigation, the
                                                                                                    automobile insurance policies on at least         insurance scheme was terminated, the
                                               I am not aware of any issues, but I don’t            800,000 of its own customers – despite            Company’s regulators were notified, and an
                                       want there to be a question about how we interact            those customers not needing or wanting            outside consultant was engaged to conduct
                                       with customers at Wells Fargo. We’re going to                the insurance – and the unlawful                  review of the Company’s plan for repaying
                                       put that to rest. That is going to be done in a very         withholding of insurance premiums after a         customers. Id.
                                       comprehensive way and it is going to be done                 customer’s automobile loan had been paid
                                       relatively quickly, but it is going to be done right.”       off. See for additional facts: ¶¶52, 155-        When the Bureau of Consumer Financial
                                                                                                    181.1                                             Protection (“CFPB”) and the Office of the
                                                                                                                                                      Comptroller of the Currency (“OCC”) fined
                                                                                                   As the fake account and auto insurance            Wells Fargo $500 million in April 2018 for the

1
       All “¶” and “¶¶” references are to the Consolidated Complaint for Violations of the Federal Securities Laws, filed August 31, 2018. ECF No. 46. Throughout this Chart, “¶” and “¶¶”
references are made to additional facts supporting the point for which they are cited.

    No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                                -1-
1541887_1
                                             Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 3 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                        Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                            False & Misleading Statements
                 B. Date &                                                         False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                            scandals both involved breaches of                 auto insurance fraud, the CFPB found that, prior
                                                                            customer trust where customers received            to the Class Period, “[t]hrough quarterly reports
                                                                            products they did not want and did not             from its vendor and its own daily reports, [Wells
                                                                            need, and both occurred within Wells               Fargo] was aware of high rates of Force-Placed
                                                                            Fargo’s Community Banking Division,                Insurance cancellations, and [Wells Fargo]
                                                                            defendants’ statements that they were “not         received briefings on the root causes of the
                                                                            aware” of any other scandals were false            cancellations.”    ¶181.    The regulator also
                                                                            and misleading. ¶¶21, 27, 36, 52. In fact,         concluded that “[t]he high rates of cancellation
                                                                            when the auto insurance scandal was first          were also apparent within [Wells Fargo]’s own
                                                                            disclosed, analysts referred to the fake           system of record because it processed the
                                                                            account scandal as “the original sales             refunds when a Force-Placed Insurance policy
                                                                            practices” (¶158) and the insurance                was canceled, and it reported that refund
                                                                            scandal as the “new sales abuses” (¶161).          information back to the vendor.” Id. The OCC
                                                                            “We were surprised that this wasn’t                made similar findings. Id.
                                                                            disclosed when the original sales practices
                                                                            were disclosed,” wrote one analyst.               Internal Wells Fargo documents cited in the
                                                                            ¶¶157-158. Others echoed this sentiment.           Consumer Action have confirmed that in July
                                                                            See, e.g., ¶157 (“Here We Go Again” –              2016 the auto insurance fraud was escalated to
                                                                            July 28, 2017 Piper Jaffray analyst report         defendant Sloan, the Company’s Operating
                                                                            – “Why didn’t the company address these            Committee (which defendants Shrewsberry and
                                                                            issues publicly while they were already            Mack were members), and the Board of
                                                                            dealing with the account scandal rather            Directors (which defendant Sanger was
                                                                            than address them now?”). As noted in a            Chairman). See ECF No. 63 at 5 n.2.
                                                                            July    28,    2017     Reuters     article:
                                                                            “Shareholders, analysts, lawmakers and            Defendants did not issue a press release
                                                                            consumer advocates demanded answers                disclosing the massive auto insurance scheme
                                                                            about how the situation manifested, and            until two hours after the July 27, 2017 New York
                                                                            why Wells Fargo did not disclose the               Times article was released that disclosed the
                                                                            problems sooner.” ¶161.                            illegal auto insurance practices. ¶¶155-156.

                                                                           The fact that Wells Fargo collected more          Wells Fargo was in frequent communications
                                                                            than $143 million in commissions and               with its regulators regarding the CPI program
 No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                       -2-
1541887_1
                                             Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 4 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                        Why the Statement Is                             Facts Giving Rise to a Strong
   No. &                            False & Misleading Statements
                 B. Date &                                                         False & Misleading                                   Inference of Scienter
Complaint ¶
                 C. Medium
                                                                            interest from its auto insurance scam             beginning no later than September 2016 and
                                                                            further demonstrates that the auto                continuing throughout the Class Period. Thus
                                                                            insurance fraud was another form of               defendants knew about the CPI program or were
                                                                            illegal sales and customer trust violations       reckless in not knowing. ¶178.
                                                                            that defendants had a duty to disclose
                                                                            when claiming they were “not aware of            Wells Fargo’s internal control failures to
                                                                            any issues” and did not “want there to be         identify the illegal auto insurance practices was
                                                                            a question about how we interact with             an ongoing problem at Wells Fargo and
                                                                            customers at Wells Fargo.” See ECF No.            continued through the Class Period. Thus
                                                                            63 at 5 n.2                                       defendants were at least reckless in not knowing
                                                                                                                              Wells Fargo’s auto insurance fraud when they
                                                                           By July 2016 (four months before the              assured investors there were no other issues.
                                                                            Class Period), an internal review had put         ¶156.
                                                                            the Company on notice of the illegal auto
                                                                            insurance practices. ¶¶155-165. Internal         After the fake account scandal and the $190
                                                                            Wells Fargo documents cited in the                million in fines and restitution were disclosed in
                                                                            Consumer Action have confirmed that in            September 2016, restoring customer trust
                                                                            July 2016 the auto insurance fraud was            became the most important issue for the
                                                                            escalated to defendant Sloan, the                 Company. ¶¶37-39. As numerous analysts
                                                                            Company’s Operating Committee, and the            recognized, the revelation that Wells Fargo had
                                                                            Board of Directors, and that a Wells Fargo        opened two million unauthorized deposit and
                                                                            internal audit determined that the bank’s         credit card accounts was a “black eye for a
                                                                            billing statements were “deceptive” as to         company that has long touted its corporate
                                                                            CPI charges. See ECF No. 63 at 5 n.2. In          values” and “Wells Fargo’s reputation as a
                                                                            August 2016, “senior executives” at Wells         consumer-friendly bank suffered a significant
                                                                            Fargo contemplated terminating the CPI            blow.” ¶38. The alarm was sounded – an
                                                                            scheme, because it “could lead to                 additional “loss of customer trust would be the
                                                                            reputational risk and potential legal             biggest potential threat to Wells Fargo’s
                                                                            exposure.” Id.                                    competitive advantage.” ¶5. Taking heed of
                                                                                                                              these warnings, defendants went to great lengths
                                                                           By September 2016 (two months before              to reassure the public that rebuilding trust in the
                                                                            the beginning of the Class Period), the           Company was its “immediate and highest
 No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                          -3-
1541887_1
                                             Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 5 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                        Why the Statement Is                            Facts Giving Rise to a Strong
   No. &                            False & Misleading Statements
                 B. Date &                                                         False & Misleading                                  Inference of Scienter
Complaint ¶
                 C. Medium
                                                                            results of the Company’s internal               priority” and remained a “top priority”
                                                                            investigation into its illegal auto insurance   throughout the Class Period. ¶¶42-44, 50, 53-
                                                                            practices, including that Wells Fargo had       54, 56, 64-65, 81, 83, 112, 124-125, 139.
                                                                            defrauded at least 800,000 of its own
                                                                            customers out of at least $73 million and  Because defendants asserted “the most
                                                                            that the practice resulted in the wrongful      important job at this company is rebuilding
                                                                            repossession of at least 25,000 customers’      trust” and they were being “as transparent as
                                                                            cars, had been presented to senior              possible,” there is a permissible inference that
                                                                            management, the Wells Fargo Board of            that the auto insurance fraud was related to a
                                                                            Directors, and the Company’s regulators –       core operation of the company and known to all
                                                                            the OCC, the CFPB and the Federal               defendants. ¶¶102, 121.
                                                                            Reserve. From that time and continuing
                                                                            through the Class Period, defendants were          Additional facts specifically applicable to
                                                                            in frequent discussion with the Company’s defendant Sloan:
                                                                            regulators regarding its illegal auto
                                                                            insurance practices and the need for  Sloan admitted in his October 3, 2017
                                                                            customer remediation. ¶¶52, 161, 166            Congressional testimony that he knew about the
                                                                            178-180.                                        CPI fraud by late August or early September
                                                                                                                            2016. ¶180.
                                                                           Following the Company’s internal review,
                                                                            no later than September 2016, defendants       Throughout the Class Period, Sloan was Wells
                                                                            commissioned consultancy firm Oliver             Fargo’s President and Chief Executive Officer,
                                                                            Wyman to conduct a review of the                 and a member of the Company’s Operating
                                                                            Company’s remediation plan.            Oliver    Committee. ¶22.
                                                                            Wyman issued a 60-page report for Wells
                                                                            Fargo executives that, consistent with         Senator Sherrod Brown accused Wells Fargo of
                                                                            Wells Fargo’s internal review, detailed the      intentionally lying to the Senate Banking
                                                                            illegal auto insurance practices and their       Committee and the public when it assured them
                                                                            negative impact on Wells Fargo                   that there were no other issues beyond the sales
                                                                            customers. The Company’s investigation           practices disclosed in September 2016:
                                                                            and Oliver Wyman Report identified
                                                                            hundreds of thousands of impacted Wells            [Senator Brown:] In my opening, Mr.
 No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                      -4-
1541887_1
                                             Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 6 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                         Why the Statement Is                        Facts Giving Rise to a Strong
   No. &                            False & Misleading Statements
                 B. Date &                                                          False & Misleading                              Inference of Scienter
Complaint ¶
                 C. Medium
                                                                            Fargo customers, including wrongfully           Sloan, I talked about Mr. Stumpf’s
                                                                            imposed fees, account delinquencies, and        testimony last year that this activity
                                                                            approximately 27,000 customers whose            was limited to the Community
                                                                            cars were wrongfully repossessed as a           Banking Division. The company, pure
                                                                            result of Wells Fargo’s illegal auto            and simple, lied to this Committee and
                                                                            insurance practices. ¶¶52, 155-156, 180-        lied to the public. The company
                                                                            181.                                            recently disclosed it knew in July 2016
                                                                                                                            that customers had auto insurance
                                                                           Defendants’ misstatements and omissions         policies added to their auto loans
                                                                            were materially false and misleading for        without their consent – about 800,000
                                                                            the additional reason that defendants, both     customers, roughly the size of the
                                                                            leading up to and during the Class Period,      State that Senator Rounds represents.
                                                                            promised investors that their primary
                                                                            objective was restoring customers’ trust                 Every day since you have
                                                                            and that they were being more transparent       become the head of Wells Fargo for
                                                                            than ever, including conducting an              the last 11 months, every day you have
                                                                            exhaustive review of the Company’s              made a decision to not disclose this
                                                                            culture and sales practices. That context       information to the public. Your
                                                                            underscores the misleading impression of        company knew about the auto
                                                                            the state of affairs defendants’ Class          insurance policy when former CEO
                                                                            Period misstatements and material               Mr. Stumpf testified. . . .
                                                                            omissions gave investors. ¶53; see also,
                                                                            e.g., ¶50 (Sloan: “I am fully                              *       *       *
                                                                            committed . . . to restore our customers’
                                                                                                                            [T]hat it took you, you the company -
                                                                            trust.”), ¶56 (“highest priority right now is
                                                                                                                            you personally 8 months, you the
                                                                            rebuilding trust in Wells Fargo”), ¶65
                                                                                                                            company 13 months to disclose such a
                                                                            (“committed to maintaining increase
                                                                                                                            violation of the public trust just makes
                                                                            transparency”), ¶72 (“if we find something
                                                                                                                            me incredulous. ¶¶179-180.
                                                                            that’s important, we’ll communicate
                                                                            that”), ¶114 (“will continue to be as
                                                                            transparent with you as we can”).

 No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                      -5-
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 7 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                            “[B]y failing to inform investors” of these
                                                                                             material facts, defendants “gave the false
                                                                                             impression” that they had disclosed all of
                                                                                             their fraudulent practices.      Khoja v.
                                                                                             Orexigen Therapeutics, Inc., 899 F.3d
                                                                                             988, 1013-14 (9th Cir. 2018).

                                                                                            The fact that Wells Fargo’s stock price
                                                                                             declined and wiped out $9.5 billion in
                                                                                             shareholder value immediately following
                                                                                             the disclosures of Wells Fargo’s auto
                                                                                             insurance scheme further demonstrates
                                                                                             that defendants’         statements were
                                                                                             materially false and misleading.

                                                                                                Plaintiffs incorporate facts set forth in
                                                                                         the “Facts Giving Rise to a Strong Inference of
                                                                                         Scienter” column, as those facts demonstrate
                                                                                         further the false and misleading nature of
                                                                                         defendants’ Class Period misstatements and
                                                                                         omissions.

No. 2         A. Sloan, Wells               “We will be engaging a separate                      Statement No. 2 was false and              See Statement No. 1 for facts applicable to all
              Fargo                 independent consultant to review sales practices     misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶48                                 across the Company. This is beyond what we are       Statement No. 1. Specifically, “by failing to      additional facts specifically applicable to defendant
              B. 11/3/16            required to do under the consent orders because we   inform investors” of their auto insurance fraud,   Sloan.
                                    want to do what is right for our customers.”         defendants “gave the false impression” that
              C. BancAnalysts                                                            they had disclosed all of their fraudulent
              Association of                                                             practices. Khoja, 899 F.3d at 1013-14.
              Boston Conference


 No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                          -6-
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 8 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                                Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                      Inference of Scienter
Complaint ¶
                 C. Medium
No. 3         A. Sloan, Mack,           A slide displayed during Sloan and Mack’s               Statement No. 3 was false and                See Statement No. 1 for facts applicable to all
              Wells Fargo       presentations similarly led investors to believe that   misleading for the same reasons stated for           defendants, including defendants Sloan and Mack,
¶49                             defendants’ “primary objective is to restore trust in   Statement No. 1. Specifically, “by failing to        and for additional facts specifically applicable to
              B. 11/3/16        Wells Fargo.” To that end, the same slide stated        inform investors” of their auto insurance fraud,     defendant Sloan.
                                the Company’s internal review was all-                  defendants “gave the false impression” that
              C. BancAnalysts   encompassing, stating that defendants were              they had disclosed all of their fraudulent                 Additional facts specifically applicable to
              Association of    “[r]eviewing sales practices across the entire          practices. Khoja, 899 F.3d at 1013-14.               defendant Mack:
              Boston Conference company, beyond the requirements of the Consent
                                Orders, to ensure that we are always doing what is              By deciding to discuss their “all-               During the Class Period, defendant Mack knew
                                right for our customers.” Defendants promised           encompassing” Company review and that their               or was reckless in not knowing about the auto
                                “[c]ontinued transparency of business trends.”          “primary objective [was] to restore trust in              insurance fraud because she was a member of
                                                                                        Wells Fargo,” defendants had a duty to speak              the Operating Committee and the head of the
                                                                                        “‘in a manner that wouldn’t mislead investors,’           Community Banking Division where the
                                                                                        including disclosing adverse information that             automobile insurance scandals occurred, and
                                                                                        cuts against the positive information,” – i.e. the        was primarily responsible for monitoring and
                                                                                        fact they had committed the auto insurance                resolving those issues. ¶¶25, 50-51, 115, 121.
                                                                                        fraud. Schueneman v. Arena Pharms., Inc.,
                                                                                        840 F.3d 698, 706 (9th Cir. 2016) (citation              Mack knew about the auto insurance scandals or
                                                                                        omitted).                                                 was reckless in not knowing because the January
                                                                                                                                                  2017 departures of heads of the Dealer Services
                                                                                                                                                  Unit within the Community Bank who reported
                                                                                                                                                  to Mack, Dawn Martin Harp and Bill Katafias,
                                                                                                                                                  were a result of their involvement in the CPI
                                                                                                                                                  scandal. ¶¶69, 162.

                                                                                                                                                 Mack was intimately involved with and a
                                                                                                                                                  spokesperson for the Company’s “restoring
                                                                                                                                                  trust” campaign and thus knew about or was
                                                                                                                                                  reckless in not knowing about the customer trust
                                                                                                                                                  issues at the bank, including the auto insurance
                                                                                                                                                  fraud. ¶¶55-56, 91.

 No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           -7-
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 9 of 58


                  A. Liable
 Statement
                  Speaker(s)                                                                     Why the Statement Is                             Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                  B. Date &                                                                      False & Misleading                                   Inference of Scienter
Complaint ¶
                 C. Medium
No. 4         A. Sloan, Wells              “I am fully committed, along with the rest     Statement No. 4 was false and                See Statement No. 1 for facts applicable to all
              Fargo                 of our entire leadership team, and you will hear
                                                                                  misleading for the same reasons stated for           defendants, including defendant Sloan, and for
¶50                                 from one of the best, Mary Mack, in just a fewStatement No. 1. Specifically, “by failing to        additional facts specifically applicable to defendant
              B. 11/3/16            minutes, to fixing these issues and taking theinform investors” of their auto insurance fraud,     Sloan.
                                    necessary steps to restore our customers’ trust.
                                                                                  defendants “gave the false impression” that
              C. BancAnalysts                                                     they had disclosed all of their fraudulent
              Association of                     *      *      *                  practices, and directly undermined their claim
              Boston Conference                                                   that they were restoring customer trust. Khoja,
                                        I want to conclude my remarks with my 899 F.3d at 1013-14.
                                near-term priorities. My primary objective and
                                the objective of our senior leadership team is to         By claiming that his “primary objective
                                restore trust in Wells Fargo. That includes . . . is to restore trust in Wells Fargo,” Sloan
                                rebuilding pride in our Company and a vision of had a duty to speak “‘in a manner that
                                meeting our customers’ financial needs.”          wouldn’t mislead investors,’ including
                                                                                  disclosing adverse information that cuts
                                                                                  against the positive information,” – i.e., the
                                                                                  fact they had committed the auto insurance
                                                                                  fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                  omitted).

No. 5         A. Mack, Wells            “We eliminated product sales goals, as you          Statement No. 5 was false and              See Statement No. 1 for facts applicable to all
              Fargo             all well know, in retail banking as of October 1 to misleading for the same reasons stated for         defendants, including defendant Mack.
¶51                             make sure that nothing gets in the way of doing Statement No. 1. Specifically, “by failing to
              B. 11/3/16        what is right for our customers.                    inform investors” of their auto insurance fraud,   See Statement No. 3 for additional facts specifically
                                                                                    defendants “gave the false impression” that        applicable to defendant Mack.
              C. BancAnalysts                     *       *      *                  they had disclosed all of their fraudulent
              Association of                                                        practices, and directly undermined their claim
              Boston Conference         So the vast majority of our team members that they were “doing the right thing every day
                                did the right thing and still do the right thing on behalf of their customers.” Khoja, 899 F.3d
                                every day on behalf of customers . . . .”           at 1013-14.
No. 6         A. Sloan,                    The 3Q16 10-Q, which was signed and               Statement   No.   6   was   false   and See Statement No. 1 for facts applicable to all
 No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                     -8-
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 10 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                           Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                     False & Misleading Statements
                 B. Date &                                                                            False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
              Shrewsberry,          certified pursuant to the Sarbanes-Oxley Act of       misleading for the same reasons stated for         defendants, including defendants Sloan and
¶130          Wells Fargo           2002 by defendants Sloan and Shrewsberry, stated      Statement No. 1. Specifically, “by failing to      Shrewsberry, and for facts specifically applicable to
                                    that the “[t]he Company’s management evaluated        inform investors” of their auto insurance fraud,   defendant Sloan.
              B. 11/3/16            the effectiveness, as of September 30, 2016, of the   defendants “gave the false impression” that
                                    Company’s disclosure controls and procedures,”        they had disclosed all of their fraudulent         Additional Facts specifically        applicable   to
              C. Wells Fargo        that the “Company’s chief executive officer and       practices. Khoja, 899 F.3d at 1013-14.             defendant Shrewsberry:
              3Q16 Form 10-Q        chief financial officer participated in the
                                    evaluation,” and that “[b]ased on this evaluation,           In addition, Statement No. 6 was               Throughout the Class Period, defendant
                                    the Company’s chief executive officer and chief       false and misleading, and omitted material             Shrewsberry was Wells Fargo’s Chief Financial
                                    financial officer concluded that the Company’s        facts because:                                         Officer and a member of the Operating
                                    disclosure controls and procedures were effective                                                            Committee. ¶23.
                                    as of September 30, 2016.”                               Wells Fargo discovered by September
                                                                                              2016 that the Company did not have                Shrewsberry was intimately involved with and a
                                           Sloan and Shrewsberry stated further:              adequate internal controls to prevent the          spokesperson for the Company’s “restoring trust”
                                                                                              illegal auto insurance practices, as               campaign. ¶¶55-56, 91.
                                            “Based on my knowledge, this report does          defendants admitted after the July 27,
                                    not contain any untrue statement of a material fact       2017, The New York Times exposé.
                                    or omit to state a material fact necessary to make        ¶¶134(e), 155-156.
                                    the statements made, in light of the circumstances
                                    under which such statements were made, not               Wells Fargo’s regulatory and litigation
                                    misleading with respect to the period covered by          exposure far exceeded what defendants
                                    this report.”                                             disclosed during the Class Period. The
                                                                                              Company was in frequent communication
                                                                                              before and during the Class Period with
                                                                                              regulators concerning the illegal auto
                                                                                              insurance practices. In light of the illegal
                                                                                              nature of the practices, the fact they
                                                                                              occurred in the same Community Banking
                                                                                              Division as the fake account scandal, their
                                                                                              disastrous effect on Wells Fargo
                                                                                              customers, and the recent regulatory
                                                                                              actions taken against the Company, the
 No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           -9-
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 11 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                             Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                   Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                            undisclosed auto insurance practices
                                                                                            exposed the Company to a massive loss of
                                                                                            public trust, additional significant
                                                                                            regulatory actions, fines and litigation.
                                                                                            ¶¶134(f), 155-156, 161, 166, 168-172,
                                                                                            178-181.

No. 7         A. Sloan,                    Wells Fargo’s 3Q16 10-Q provided an                 Statement No. 7 was false and              See Statement No. 1 for facts applicable to all
              Shrewsberry,         update on the internal investigation into sales misleading for the same reasons stated for             defendants, including defendants Sloan and
¶131          Wells Fargo          practices within the Community Banking Division: Statement Nos. 1 and 6. Specifically, “by             Shrewsberry, and for additional facts specifically
                                                                                       failing to inform investors” of their auto         applicable to defendant Sloan.
              B. 11/3/16                   “Sales Practices Matters                    insurance fraud, defendants “gave the false
                                                                                       impression” that they had disclosed all of their   See Statement No. 6 for additional facts specifically
              C. Wells Fargo               On September 8, 2016, we announced fraudulent practices. Khoja, 899 F.3d at 1013-              applicable to defendant Shrewsberry.
              3Q16 Form 10-Q       settlements with the Consumer Financial 14.
                                   Protection Bureau (CFPB), the Office of the
                                   Comptroller of the Currency (OCC) and the Office
                                   of the Los Angeles City Attorney regarding
                                   allegations that some of our retail customers
                                   received products and services they did not
                                   request. The amount of the settlements, which was
                                   fully accrued for as of June 30, 2016, totaled $185
                                   million, plus $5 million in customer remediation. .
                                   . .”




No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                        - 10 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 12 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                           Why the Statement Is                               Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                            False & Misleading                                     Inference of Scienter
Complaint ¶
                 C. Medium
No. 8         A. Sloan,                    Wells Fargo’s 3Q16 10-Q listed the                    Statement No. 8 was false and                See Statement No. 1 for facts applicable to all
              Shrewsberry,         following potential risk factor: “[o]perational risk   misleading for the same reasons stated for          defendants, including defendants Sloan and
¶132          Wells Fargo          is the risk of loss resulting from inadequate or       Statement Nos. 1 and 6.           In addition,      Shrewsberry, and for additional facts specifically
                                   failed internal controls and processes, people and     defendants’ warnings “were misleading               applicable to defendant Sloan.
              B. 11/3/16           systems, or resulting from external events.”           because they disclosed a risk ‘in the abstract’
                                                                                          but omitted the fact that it had ‘already . . .     See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                              come to fruition.’” Cutler v. Kirchner, 696 F.      applicable to defendant Shrewsberry.
              3Q16 Form 10-Q                                                              App’x 809, 813 (9th Cir. 2017) (citation
                                                                                          omitted).

No. 9         A. Sloan,                    Wells Fargo’s 3Q16 10-Q listed the                     Statement No. 9 was false and               See Statement No. 1 for facts applicable to all
              Shrewsberry,         following potential risk factor: “reputational         misleading for the same reasons stated for          defendants, including defendants Sloan and
¶132          Wells Fargo          damage from negative publicity, protests, fines,       Statement Nos. 1 and 6. Specifically, “by           Shrewsberry, and for additional facts specifically
                                   penalties and other negative consequences from         failing to inform investors” of their auto          applicable to defendant Sloan.
              B. 11/3/16           regulatory violations and legal actions.”              insurance fraud, defendants “gave the false
                                                                                          impression” that they had disclosed all of their    See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                              fraudulent practices. Khoja, 899 F.3d at 1013-      applicable to defendant Shrewsberry.
              3Q16 Form 10-Q                                                              14. In addition, defendants’ warnings “were
                                                                                          misleading because they disclosed a risk ‘in
                                                                                          the abstract’ but omitted the fact that it had
                                                                                          ‘already . . . come to fruition.’” Cutler, 696 F.
                                                                                          App’x at 813 (citation omitted).

No. 10        A. Sloan,                    Wells Fargo’s 3Q16 10-Q listed the                 Statement No. 10 was false and                  See Statement No. 1 for facts applicable to all
              Shrewsberry,         following potential risk factor:                    misleading for the same reasons stated for             defendants, including defendants Sloan and
¶132          Wells Fargo                                                              Statement Nos. 1 and 6. Specifically, “by              Shrewsberry, and for additional facts specifically
                                           Risks Related to Sales Practices. Various failing to inform investors” of their auto               applicable to defendant Sloan.
              B. 11/3/16           government entities and offices, as well as insurance fraud, defendants “gave the false
                                   Congressional committees, have undertaken formal impression” that they had disclosed all of their          See Statement No. 6 for additional facts specifically
              C. Wells Fargo       or    informal    inquiries,     investigations  or fraudulent practices. Khoja, 899 F.3d at 1013-         applicable to defendant Shrewsberry.
              3Q16 Form 10-Q       examinations arising out of certain sales practices 14. In addition, defendants’ warnings “were
                                   of the Company that were the subject of misleading because they disclosed a risk ‘in
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                            - 11 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 13 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                             Why the Statement Is                    Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                              False & Misleading                          Inference of Scienter
Complaint ¶
                 C. Medium
                                   settlements with the Consumer Financial                  the abstract’ but omitted the fact that it had
                                   Protection Bureau, the Office of the Comptroller of      ‘already . . . come to fruition.’” Cutler, 696 F.
                                   the Currency and the Office of the Los Angeles           App’x at 813 (citation omitted).
                                   City Attorney announced by the Company on
                                   September 8, 2016. In addition to imposing                       Statement No. 10 also failed to disclose
                                   monetary penalties and other sanctions, regulatory       that the OCC and CFPB had launched
                                   authorities may require admissions of wrongdoing         investigations into Wells Fargo’s fraudulent
                                   and compliance with other conditions in                  auto insurance practices. ¶¶155-156, 166, 175,
                                   connection with such matters, which can lead to          178-181.
                                   restrictions on our ability to engage in certain
                                   business activities or offer certain products or
                                   services, limitations on our ability to access capital
                                   markets, limitations on capital distributions, the
                                   loss of customers, and/or other direct and indirect
                                   adverse consequences. A number of lawsuits have
                                   also been filed by non-governmental parties
                                   seeking damages or other remedies related to these
                                   sales practices. The ultimate resolution of any of
                                   these pending legal proceedings or government
                                   investigations, depending on the sanctions and
                                   remedy sought and granted, could materially
                                   adversely affect our results of operations and
                                   financial condition. We may also incur additional
                                   costs and expenses in order to address and defend
                                   these pending legal proceedings and government
                                   investigations, and we may have increased
                                   compliance and other costs related to these
                                   matters. Furthermore, negative publicity or public
                                   opinion resulting from these matters may increase
                                   the risk of reputational harm to our business, which
                                   can impact our ability to keep and attract
                                   customers, our ability to attract and retain qualified
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                - 12 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 14 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                               Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                     Inference of Scienter
Complaint ¶
                 C. Medium
                                   team members, result in the loss of revenue, or
                                   have other material adverse effects on our results
                                   of operations and financial condition.

No. 11        A. Sloan,                   The Company’s 3Q16 10-Q included a                     Statement No. 11 was false and              See Statement No. 1 for facts applicable to all
              Shrewsberry,         section titled “Legal Actions,” which included the    misleading for the same reasons stated for          defendants, including defendants Sloan and
¶133          Wells Fargo          following statement regarding investigations          Statement Nos. 1 and 6. Specifically, “by           Shrewsberry, and for additional facts specifically
                                   concerning “Sales Practices Matters,” as well as an   failing to inform investors” of their auto          applicable to defendant Sloan.
              B. 11/3/16           update on potential litigation losses.                insurance fraud, defendants “gave the false
                                                                                         impression” that they had disclosed all of their    See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                             fraudulent practices. Khoja, 899 F.3d at 1013-      applicable to defendant Shrewsberry.
              3Q16 Form 10-Q                                                             14. In addition, defendants’ warnings “were
                                           “Federal, state and local government          misleading because they disclosed a risk ‘in
                                   agencies, including the United States Department      the abstract’ but omitted the fact that it had
                                   of Justice and the United States Securities and       ‘already . . . come to fruition.’” Cutler, 696 F.
                                   Exchange Commission, and state attorneys general      App’x at 813 (citation omitted).
                                   and prosecutors’ offices, as well as Congressional
                                   committees, have undertaken formal or informal                Statement No. 11 also failed to disclose
                                   inquiries, investigations or examinations arising     that the OCC and CFPB had launched
                                   out of certain sales practices of the Company that    investigations into Wells Fargo’s fraudulent
                                   were the subject of settlements with the Consumer     auto insurance practices. ¶¶155-156, 166, 175,
                                   Financial Protection Bureau, the Office of the        178-181.
                                   Comptroller of the Currency and the Office of the
                                   Los Angeles City Attorney announced by the
                                   Company on September 8, 2016. The Company
                                   has responded, and continues to respond, to
                                   requests from a number of the foregoing seeking
                                   information regarding these sales practices and the
                                   circumstances of the settlements and related
                                   matters. A number of lawsuits have also been filed
                                   by non-governmental parties seeking damages or


No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 13 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 15 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                            Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                             False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                   other remedies related to these sales practices.

                                          . . . The high end of the range of reasonably
                                   possible potential litigation losses in excess of the
                                   Company’s liability for probable and estimable
                                   losses was approximately $1.7 billion as of
                                   September 30, 2016. The change in the high end
                                   of the range from June 30, 2016 related to a
                                   number of matters. . . .”



No. 12        A. Shrewsberry,             Shrewsberry told investors on the Retail                 Statement No. 12 was false and             See Statement No. 1 for facts applicable to all
              Wells Fargo          Banking Customer Activity Report Call that “our         misleading for the same reasons stated for         defendants, including defendant Shrewsberry.
¶56                                highest priority right now is rebuilding trust in       Statement No. 1. Specifically, “by failing to
              B. 11/17/16          Wells Fargo, which includes being transparent           inform investors” of their auto insurance fraud,   See Statement No. 6 for additional facts specifically
                                   about the trends in retail banking and updating you     defendants “gave the false impression” that        applicable to defendant Shrewsberry.
              C. Wells Fargo       on those trends as we move forward.”                    they had disclosed all of their fraudulent
              October Retail                                                               practices, and directly undermined their claim
              Banking Customer                                                             that they were restoring customer trust. Khoja,
              Activity Report                                                              899 F.3d at 1013-14.
              Call

No. 13        A. Wells Fargo               “[Question:] As was asked at the hearing,               Statement No. 13 was false and See Statement No. 1 for facts applicable to all
                                   are you confident that this type of fraudulent          misleading for the same reasons stated for defendants.
¶57           B. 11/18/16          activity does not exist in other Wells business         Statement No. 1. Specifically, “by failing to
                                   lines? Have you discovered other types of               inform investors” (and here, Congress) of their
              C. Written           misconduct involving other products aside from          auto insurance fraud, defendants “gave the
              Responses to         credit cards or basic banking (such as misconduct       false impression” that they had disclosed all of
              Questions from       related to applications for mortgages or personal or    their fraudulent practices. Khoja, 899 F.3d at
              U.S. Senate          other loans, or lines of credit, insurance, or other    1013-14.
              Committee on         investment areas)? If so, how did the company
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                            - 14 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 16 of 58


                  A. Liable
 Statement
                  Speaker(s)                                                                       Why the Statement Is                    Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                  B. Date &                                                                        False & Misleading                          Inference of Scienter
Complaint ¶
                 C. Medium
              Banking, Housing,    obtain this information? When was the first
              and Urban Affairs    reported case, how many cases have been
                                   discovered, and what is the nature of these cases?
                                   Have you reported those cases to federal financial
                                   regulators?


                                           Response: We believe that the activity at
                                   issue here was limited to certain team members
                                   within the Community Banking Division.”

No. 14        A. Wells Fargo               The Company’s written responses further               Statement No. 14 was false and See Statement No. 1 for facts applicable to all
                                   represented that the Company “has policies,           misleading for the same reasons stated for defendants.
¶58           B. 11/18/16          procedures, and internal controls that are            Statement No. 1. Specifically, “by failing to
                                   reasonably designed to comply with its legal          inform investors” (and here, Congress) of their
              C. Written           obligations to monitor, detect, and report            auto insurance fraud, defendants “gave the
              Responses to         suspicious activities.”                               false impression” that they had disclosed all of
              Questions from                                                             their fraudulent practices. Khoja, 899 F.3d at
              U.S. Senate                                                                1013-14.
              Committee on
              Banking, Housing,
              and Urban Affairs
No. 15        A. Wells Fargo               In response to a pointed question about the           Statement No. 15 was false and See Statement No. 1 for facts applicable to all
                                   Company’s failure to timely disclose the fake         misleading for the same reasons stated for defendants.
¶59           B. 11/18/16          account scandal in Wells Fargo’s SEC filings, the     Statement No. 1. Specifically, “by failing to
                                   Company told investors that “[w]e will continue to    inform investors” (and here, Congress) of their
              C. Written           review developments related to sales practices        auto insurance fraud, defendants “gave the
              Responses to         matters and make additional disclosures as the        false impression” that they had disclosed all of
              Questions from       facts and circumstances warrant.”                     their fraudulent practices, and directly
              U.S. Senate                                                                undermined their claim that they were
              Committee on                                                               restoring customer trust. Khoja, 899 F.3d at
              Banking, Housing,                                                          1013-14.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                           - 15 -
1541887_1
                                                    Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 17 of 58


                  A. Liable
 Statement
                  Speaker(s)                                                                      Why the Statement Is                                Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                  B. Date &                                                                       False & Misleading                                      Inference of Scienter
Complaint ¶
                 C. Medium
              and Urban Affairs
                                                                                              By claiming that they would timely
                                                                                      disclose developments related to sales
                                                                                      practices, defendants had a duty to speak “‘in a
                                                                                      manner that wouldn’t mislead investors,’
                                                                                      including disclosing adverse information that
                                                                                      cuts against the positive information,”
                                                                                      including the fact they had committed the auto
                                                                                      insurance fraud. Schueneman, 840 F.3d at 706
                                                                                      (citation omitted).

No. 16        A. Sloan, Wells          “What I have told our team is, look, I don’t           Statement No. 16 was false and               See Statement No. 1 for facts applicable to all
              Fargo            want to just look at [our retail] businesses. We are   misleading for the same reasons stated for           defendants, including defendant Sloan, and for
¶62                            going to bring in other consultants and we are         Statement No. 1. Specifically, Sloan’s claim         additional facts specifically applicable to defendant
              B. 12/6/16       going to look at sales practices in every business     that he was “not aware of any issues” and that       Sloan.
                               of this Company. Even though I am not aware of         they would be looking at “every business of
              C. Goldman Sachs any issues, but I don’t want there ever to be a        this Company” was both false and misleading
              U.S. Financial   concern about sales practices in Wells Fargo.”         and fraudulently omitted that the Company had
              Services                                                                engaged in illegal auto insurance practices for
              Conference                                                              at least a decade, and “gave the false
                                                                                      impression” that they had disclosed all of their
                                                                                      fraudulent practices, and directly undermined
                                                                                      their claim that they were restoring customer
                                                                                      trust. Khoja, 899 F.3d at 1013-14.

                                                                                              By claiming that “I am not aware of
                                                                                      any issues, but I don’t want there ever to be a
                                                                                      concern about sales practices in Wells Fargo,”
                                                                                      Sloan had a duty to speak “‘in a manner that
                                                                                      wouldn’t mislead investors,’ including
                                                                                      disclosing adverse information that cuts
                                                                                      against the positive information” – i.e., the fact
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                         - 16 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 18 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                            Why the Statement Is                               Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                             False & Misleading                                     Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                           Wells Fargo had committed the auto insurance
                                                                                           fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                           omitted).

No. 17        A. Sloan, Wells          “As part of our review of sales practices                   Statement No. 17 was false and              See Statement No. 1 for facts applicable to all
              Fargo            across the country we will be engaging a separate           misleading for the same reasons stated for          defendants, including defendant Sloan, and for
¶63                            independent consultant so that we’re going to be            Statement No. 1. Specifically, “by failing to       additional facts specifically applicable to defendant
              B. 12/6/16       looking at all of our businesses. We are actively           inform investors” of their auto insurance fraud,    Sloan.
                               engaged with our regulators to comply with the              defendants “gave the false impression” that
              C. Goldman Sachs consent orders and taking actions to ensure that we         they had disclosed all of their fraudulent
              U.S. Financial   are always doing what is right for our customers.”          practices, and directly undermined their claim
              Services                                                                     that they were restoring customer trust. Khoja,
              Conference                                                                   899 F.3d at 1013-14.

No. 18        A. Sloan, Wells              In addition, Sloan touted the Company’s                 Statement No. 18 was false and              See Statement No. 1 for facts applicable to all
              Fargo                recently added “strateg[ic] priority . . . rebuilding   misleading for the same reasons stated for          defendants, including defendant Sloan, and for
¶64                                trust.”                                                 Statement No. 1. Specifically, “by failing to       additional facts specifically applicable to defendant
              B. 12/6/16                                                                   inform investors” of their auto insurance fraud,    Sloan.
                                                                                           defendants “gave the false impression” that
              C. Goldman Sachs                                                             they had disclosed all of their fraudulent
              U.S. Financial                                                               practices, and directly undermined their claim
              Services                                                                     that they were rebuilding trust. Khoja, 899
              Conference                                                                   F.3d at 1013-14.

                                                                                                   By deciding to discuss their “strateg[ic]
                                                                                           priority [of] rebuilding trust,” defendants had a
                                                                                           duty to speak “‘in a manner that wouldn’t
                                                                                           mislead investors,’ including disclosing
                                                                                           adverse information that cuts against the
                                                                                           positive information,” – i.e., the fact they had
                                                                                           committed the auto insurance fraud.
                                                                                           Schueneman, 840 F.3d at 706 (citation
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                             - 17 -
1541887_1
                                                     Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 19 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                       Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                        False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                      omitted).

No. 19        A. Mack, Wells            Defendant Mack assured investors that her             Statement No. 19 was false and             See Statement No. 1 for facts applicable to all
              Fargo                “number one priority remains rebuilding trust.”    misleading for the same reasons stated for         defendants, including defendant Mack.
¶65                                                                                   Statement No. 1. Specifically, “by failing to
              B. 12/16/16                                                             inform investors” of their auto insurance fraud,   See Statement No. 3 for additional facts specifically
                                                                                      defendants “gave the false impression” that        applicable to defendant Mack.
              C. Wells Fargo                                                          they had disclosed all of their fraudulent
              November 2016                                                           practices, and directly undermined their claim
              Retail Banking                                                          that they were rebuilding trust. Khoja, 899
              Customer Activity                                                       F.3d at 1013-14.
              Report Call
                                                                                              By stating that their “number one
                                                                                      priority [is] rebuilding trust,” Mack had a duty
                                                                                      to speak “‘in a manner that wouldn’t mislead
                                                                                      investors,’ including disclosing adverse
                                                                                      information that cuts against the positive
                                                                                      information,” – i.e., the fact they had
                                                                                      committed the auto insurance fraud.
                                                                                      Schueneman, 840 F.3d at 706 (citation
                                                                                      omitted).

No. 20        A. Shrewsberry,             Shrewsberry emphasized Wells Fargo’s              Statement No. 20 was false and               See Statement No. 1 for facts applicable to all
              Wells Fargo          claimed “increased transparency” with investors: misleading for the same reasons stated for           defendants, including defendant Shrewsberry.
¶65                                “As you know, we’re committed to maintaining Statement No. 1. Specifically, “by failing to
              B. 12/16/16          increased transparency . . . .”                  inform investors” of their auto insurance fraud,     See Statement No. 6 for additional facts specifically
                                                                                    defendants “gave the false impression” that          applicable to defendant Shrewsberry.
              C. Wells Fargo                                                        they had disclosed all of their fraudulent
              November 2016                                                         practices, and directly undermined their claim
              Retail Banking                                                        that they were committed to increased
              Customer Activity                                                     transparency. Khoja, 899 F.3d at 1013-14.
              Report Call
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                       - 18 -
1541887_1
                                                     Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 20 of 58


                  A. Liable
 Statement
                  Speaker(s)                                                                        Why the Statement Is                                Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                  B. Date &                                                                         False & Misleading                                      Inference of Scienter
Complaint ¶
                 C. Medium
No. 21        A. Sloan, Wells               “We continued to make progress in the               Statement No. 21 was false and               See Statement No. 1 for facts applicable to all
              Fargo                fourth quarter in rebuilding the trust of our        misleading for the same reasons stated for           defendants, including defendant Sloan, and for
¶70                                customers, team members and other key                Statement No. 1. Specifically, “by failing to        additional facts specifically applicable to defendant
              B. 1/13/17           stakeholders. I am pleased with the progress we      inform investors” of their auto insurance fraud,     Sloan.
                                   have made in customer remediation, the ongoing       defendants “gave the false impression” that
              C. Wells Fargo       review of sales practices across the company and     they had disclosed all of their fraudulent
              Press Release        fulfilling our regulatory requirements for sales     practices, and directly undermined their claim
                                   practices matters.”                                  that they were restoring customer trust. Khoja,
                                                                                        899 F.3d at 1013-14.

                                                                                                By deciding to discuss their “progress”
                                                                                        in “rebuilding the trust of [their] customers,”
                                                                                        defendants had a duty to speak “‘in a manner
                                                                                        that wouldn’t mislead investors,’ including
                                                                                        disclosing adverse information that cuts
                                                                                        against the positive information,” – i.e. the fact
                                                                                        they had committed the auto insurance fraud.
                                                                                        Schueneman, 840 F.3d at 706 (citation
                                                                                        omitted).

No. 22        A. Sloan, Wells             Wrapping up his prepared comments,                    Statement No. 22 was false and               See Statement No. 1 for facts applicable to all
              Fargo                Sloan spoke to the issue of restoring customers’     misleading for the same reasons stated for           defendants, including defendant Sloan, and for
¶71                                trust, heralding progress the Company had            Statement No. 1. Specifically, “by failing to        additional facts specifically applicable to defendant
              B. 1/13/17           purportedly made: “It’s been only four months        inform investors” of their auto insurance fraud,     Sloan.
                                   since we signed the sales practices consent orders   defendants “gave the false impression” that
              C. Wells Fargo       but we’ve already made progress in restoring         they had disclosed all of their fraudulent
              4Q16 and FY16        customers’ and team members’ trust, and we’ve        practices, and directly undermined their claim
              Earnings Call        remained committed to being transparent with         that they were restoring customer trust. Khoja,
                                   investors.”                                          899 F.3d at 1013-14.

                                                                                               By deciding to discuss their “progress”
                                                                                        “in restoring customers’ and team members’
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 19 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 21 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                             Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                   Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                         trust,” defendants had a duty to speak “‘in a
                                                                                         manner that wouldn’t mislead investors,’
                                                                                         including disclosing adverse information that
                                                                                         cuts against the positive information,” – i.e.,
                                                                                         the fact they had committed the auto insurance
                                                                                         fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                         omitted).

No. 23        A. Sloan, Wells             “And then, separately, because, as I said in       Statement No. 23 was false and                See Statement No. 1 for facts applicable to all
              Fargo                my earlier remarks, we want to leave no stone     misleading for the same reasons stated for            defendants, including defendant Sloan, and for
¶72                                unturned here, we’ve said, and we have, brought   Statement No. 1. Specifically, “by failing to         additional facts specifically applicable to defendant
              B. 1/13/17           in a separate consultant to look at sales practiceinform investors” of their auto insurance fraud,      Sloan.
                                   across other businesses within the Company.       defendants “gave the false impression” that
              C. Wells Fargo       And my guess, it will take much of this year to   they had disclosed all of their fraudulent
              4Q16 and FY16        complete that work.                               practices, and directly undermined their claim
              Earnings Call                                                          that they were restoring customer trust. Khoja,
                                           And if we find something that’s 899 F.3d at 1013-14.
                                   important, we’ll communicate that.        But if
                                   nothing happens we may not communicate it. But            By deciding to state that they would
                                   we’ll take it as it comes. But I think given our “err on the side of overcommunicating as
                                   desire to be very transparent, we’ll probably err opposed to undercommunicating” any issues
                                   on the side of overcommunicating as opposed to regarding their investigation, defendants had a
                                   undercommunicating that.”                         duty to speak “‘in a manner that wouldn’t
                                                                                     mislead investors,’ including disclosing
                                                                                     adverse information that cuts against the
                                                                                     positive information,” – i.e., the fact they had
                                                                                     committed the auto insurance fraud.
                                                                                     Schueneman, 840 F.3d at 706 (citation
                                                                                     omitted).

No. 24        A. Shrewsberry,             Shrewsberry opened by telling investors  Statement No. 24 was false and See Statement No. 1 for facts applicable to all
              Wells Fargo          “we    are very committed to maintaining misleading for the same reasons stated for defendants, including defendant Shrewsberry.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                         - 20 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 22 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
¶76                                transparency.”                                       Statement No. 1. Specifically, “by failing to
              B. 2/17/17                                                                inform investors” of their auto insurance fraud, See Statement No. 6 for additional facts specifically
                                                                                        defendants “gave the false impression” that applicable to defendant Shrewsberry.
              C. Wells Fargo                                                            they had disclosed all of their fraudulent
              January Retail                                                            practices, and directly undermined their claim
              Banking Customer                                                          that they were committed to increased
              Activity Report                                                           transparency. Khoja, 899 F.3d at 1013-14.
              Call
No. 25        A. Mack, Wells               Mack stated that the Company was making         Statement No. 25 was false and                  See Statement No. 1 for facts applicable to all
              Fargo                “progress . . . in rebuilding trust with our misleading for the same reasons stated for                 defendants, including defendant Mack.
¶76                                customers and our team members and getting Statement No. 1. Specifically, “by failing to
              B. 2/17/17           things right for the long term.”                inform investors” of their auto insurance fraud,        See Statement No. 3 for additional facts specifically
                                                                                   defendants “gave the false impression” that             applicable to defendant Mack.
              C. Wells Fargo                                                       they had disclosed all of their fraudulent
              January Retail                                                       practices, and directly undermined their claim
              Banking Customer                                                     that they were restoring customer trust. Khoja,
              Activity Report                                                      899 F.3d at 1013-14.
              Call
                                                                                                By deciding to discuss their “progress”
                                                                                        in “rebuilding trust with our customers,”
                                                                                        defendants had a duty to speak “‘in a manner
                                                                                        that wouldn’t mislead investors,’ including
                                                                                        disclosing adverse information that cuts
                                                                                        against the positive information,” – i.e., the
                                                                                        fact they had committed the auto insurance
                                                                                        fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                        omitted).

No. 26        A. Sloan,                    The Company’s 2016 10-K represented                 Statement No. 26 was false and              See Statement No. 1 for facts applicable to all
              Shrewsberry,         that “[o]ur current top priority is rebuilding trust misleading for the same reasons stated for         defendants, including defendants Sloan and
¶81           Wells Fargo          through a comprehensive action plan that includes Statement No. 1. Specifically, “by failing to         Shrewsberry, and for additional facts specifically
                                                                                        inform investors” of their auto insurance fraud,   applicable to defendant Sloan.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                         - 21 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 23 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
              B. 3/1/17            making things right for our customers.”               defendants “gave the false impression” that
                                                                                         they had disclosed all of their fraudulent See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                             practices, and directly undermined their claim applicable to defendant Shrewsberry.
              2016 Form 10-K                                                             that they were restoring customer trust. Khoja,
                                                                                         899 F.3d at 1013-14.

                                                                                                 By deciding to state that their “top
                                                                                         priority is rebuilding trust,” defendants had a
                                                                                         duty to speak “‘in a manner that wouldn’t
                                                                                         mislead investors,’ including disclosing
                                                                                         adverse information that cuts against the
                                                                                         positive information,” – i.e., the fact they had
                                                                                         committed the auto insurance fraud.
                                                                                         Schueneman, 840 F.3d at 706 (citation
                                                                                         omitted).

No. 27        A. Sloan,                    The 2016 10-K, which was signed and                   Statement No. 27 was false and             See Statement No. 1 for facts applicable to all
              Shrewsberry,         certified pursuant to the Sarbanes-Oxley Act of       misleading for the same reasons stated for         defendants, including defendants Sloan and
¶136          Wells Fargo          2002 by defendants Sloan and Shrewsberry, stated      Statement Nos. 1 and 6. Specifically, “by          Shrewsberry, and for additional facts specifically
                                   in pertinent part that the “[t]he Company’s           failing to inform investors” of their auto         applicable to defendant Sloan.
              B. 3/1/17            management evaluated the effectiveness, as of         insurance fraud, defendants “gave the false
                                   December 31, 2016, of the Company’s disclosure        impression” that they had disclosed all of their   See Statement No. 6 for additional facts specifically
              C. Wells Fargo       controls and procedures,” that the “Company’s         fraudulent practices. Khoja, 899 F.3d at 1013-     applicable to defendant Shrewsberry.
              2016 Form 10-K       chief executive officer and chief financial officer   14.
                                   participated in the evaluation,” and that “[b]ased
                                   on this evaluation, the Company’s chief executive
                                   officer and chief financial officer concluded that
                                   the Company’s disclosure controls and procedures
                                   were effective as of December 31, 2016.”

                                          Sloan and Shrewsberry further stated:

No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                          - 22 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 24 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                            Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                             False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                           “Based on my knowledge, this report does
                                   not contain any untrue statement of a material fact
                                   or omit to state a material fact necessary to make
                                   the statements made, in light of the circumstances
                                   under which such statements were made, not
                                   misleading with respect to the period covered by
                                   this report.”



No. 28        A. Sloan,                   Wells Fargo’s 2016 10-K stated:                          Statement No. 28 was false and             See Statement No. 1 for facts applicable to all
              Shrewsberry,         “appropriate controls are in place to reduce risks to   misleading for the same reasons stated for         defendants, including defendants Sloan and
¶137          Wells Fargo          [Wells Fargo] customers, maintain and increase          Statement Nos. 1 and 6. Specifically, Wells        Shrewsberry, and for additional facts specifically
                                   our competitive market position, and protect Wells      Fargo had discovered by September 2016 that        applicable to defendant Sloan.
              B. 3/1/17            Fargo’s long-term safety, soundness and                 the Company did not have adequate internal
                                   reputation.”                                            controls to prevent the illegal auto insurance     See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                               practices, as defendants admitted after the July   applicable to defendant Shrewsberry.
              2016 Form 10-K                                                               27, 2017, The New York Times exposé.
                                                                                           ¶¶134(e), 155-156.

No. 29        A. Sloan,                   Wells Fargo’s 2016 10-K stated that Wells          Statement No. 29 was false and                   See Statement No. 1 for facts applicable to all
              Shrewsberry,         Fargo adequately “maintain[ed] systems and misleading for the same reasons stated for                      defendants, including defendants Sloan and
¶138          Wells Fargo          procedures designed to ensure that we comply with Statement Nos. 1 and 6. Specifically, Wells              Shrewsberry, and for additional facts specifically
                                   applicable laws and regulations.”                 Fargo had discovered by September 2016 that              applicable to defendant Sloan.
              B. 3/1/17                                                              the Company did not have adequate internal
                                                                                     controls to prevent the illegal auto insurance           See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                         practices, as defendants admitted after the July         applicable to defendant Shrewsberry.
              2016 Form 10-K                                                         27, 2017, The New York Times exposé.
                                                                                     ¶¶134(e), 155-156.

No. 30        A. Sloan,                 Wells Fargo’s 2016 10-K stated that the         Statement No. 30 was false and See Statement No. 1 for facts applicable to all
              Shrewsberry,         Company had “policies and procedures in place misleading for the same reasons stated for defendants, including defendants Sloan and
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                            - 23 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 25 of 58


                 A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                    Inference of Scienter
Complaint ¶
                C. Medium
¶138          Wells Fargo          intended to detect and prevent conduct by team        Statement Nos. 1 and 6. Specifically, Wells        Shrewsberry, and for additional facts specifically
                                   members and third party service providers that        Fargo had discovered by September 2016 that        applicable to defendant Sloan.
              B. 3/1/17            could potentially harm customers or our               the Company did not have adequate internal
                                   reputation.”                                          controls to prevent the illegal auto insurance     See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                             practices, as defendants admitted after the July   applicable to defendant Shrewsberry.
              2016 Form 10-K                                                             27, 2017, The New York Times exposé.
                                                                                         ¶¶134(e), 155-156.

No. 31        A. Sloan,                    Wells Fargo’s 2016 10-K provided an                   Statement No. 31 was false and             See Statement No. 1 for facts applicable to all
              Shrewsberry,         update on the internal investigation into sales misleading for the same reasons stated for               defendants, including defendants Sloan and
¶139          Wells Fargo          practices within the Community Banking Division: Statement Nos. 1 and 6. Specifically, “by               Shrewsberry, and for additional facts specifically
                                                                                         failing to inform investors” of their auto         applicable to defendant Sloan.
              B. 3/1/17                    “Sales Practices Matters                      insurance fraud, defendants “gave the false
                                                                                         impression” that they had disclosed all of their   See Statement No. 6 for additional facts specifically
              C. Wells Fargo               On September 8, 2016, we announced fraudulent practices. Khoja, 899 F.3d at 1013-                applicable to defendant Shrewsberry.
              2016 Form 10-K       settlements with the Consumer Financial 14.
                                   Protection Bureau (CFPB), the Office of the
                                   Comptroller of the Currency (OCC) and the Office              Statement No. 31 also failed to disclose
                                   of the Los Angeles City Attorney regarding that the OCC and CFPB had already launched
                                   allegations that some of our retail customers investigations into Wells Fargo’s fraudulent
                                   received products and services they did not auto insurance practices. ¶¶155-156, 166, 175,
                                   request. Our current top priority is rebuilding trust 178-181.
                                   through a comprehensive action plan that includes
                                   making things right for our customers and team                By deciding to state that their “top
                                   members and building a better Company for the priority is rebuilding trust,” defendants had a
                                   future. The job of rebuilding trust in Wells Fargo duty to speak “‘in a manner that wouldn’t
                                   will be a long-term effort – one requiring our mislead investors,’ including disclosing
                                   commitment, patience and perseverance. . . .”         adverse information that cuts against the
                                                                                         positive information,” – i.e., the fact they had
                                                                                         committed the auto insurance fraud.
                                                                                         Schueneman, 840 F.3d at 706 (citation
                                                                                         omitted).
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                          - 24 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 26 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                           Why the Statement Is                               Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                            False & Misleading                                     Inference of Scienter
Complaint ¶
                 C. Medium

No. 32        A. Sloan,                     Wells Fargo’s 2016 10-K led investors to              Statement No. 32 was false and              See Statement No. 1 for facts applicable to all
              Shrewsberry,         believe the Company faced only the potential risk      misleading for the same reasons stated for          defendants, including defendants Sloan and
¶140          Wells Fargo          to operations from failed internal controls:           Statement Nos. 1 and 6. Specifically, Wells         Shrewsberry, and for additional facts specifically
                                   “Operational risk is the risk of loss resulting from   Fargo had discovered by September 2016 that         applicable to defendant Sloan.
              B. 3/1/17            inadequate or failed internal controls and processes   the Company did not have adequate internal
                                   . . . .”                                               controls to prevent the illegal auto insurance      See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                              practices, as defendants admitted after the July    applicable to defendant Shrewsberry.
              2016 Form 10-K                                                              27, 2017, The New York Times exposé.
                                                                                          ¶¶134(e), 155-156.

No. 33        A. Sloan,                    Wells Fargo’s 2016 10-K listed the                     Statement No. 33 was false and              See Statement No. 1 for facts applicable to all
              Shrewsberry,         following potential risk factor: “reputational         misleading for the same reasons stated for          defendants, including defendants Sloan and
¶141          Wells Fargo          damage from negative publicity, protests, fines,       Statement Nos. 1 and 6. Specifically, “by           Shrewsberry, and for additional facts specifically
                                   penalties and other negative consequences from         failing to inform investors” of their auto          applicable to defendant Sloan.
              B. 3/1/17            regulatory violations and legal actions.”              insurance fraud, defendants “gave the false
                                                                                          impression” that they had disclosed all of their    See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                              fraudulent practices. Khoja, 899 F.3d at 1013-      applicable to defendant Shrewsberry.
              2016 Form 10-K                                                              14. In addition, defendants’ warnings “were
                                                                                          misleading because they disclosed a risk ‘in
                                                                                          the abstract’ but omitted the fact that it had
                                                                                          ‘already . . . come to fruition.’” Cutler, 696 F.
                                                                                          App’x at 813 (citation omitted).

No. 34        A. Sloan,                   Wells Fargo’s 2016 10-K stated under the            Statement No. 34 was false and                  See Statement No. 1 for facts applicable to all
              Shrewsberry,         “Risk Factors” section:                             misleading for the same reasons stated for             defendants, including defendants Sloan and
¶142          Wells Fargo                                                              Statement Nos. 1 and 6. Specifically, “by              Shrewsberry, and for additional facts specifically
                                          Risks Related to Sales Practices. Various failing to inform investors” of their auto                applicable to defendant Sloan.
              B. 3/1/17            government entities and offices, as well as insurance fraud, defendants “gave the false
                                   Congressional committees, have undertaken formal impression” that they had disclosed all of their          See Statement No. 6 for additional facts specifically
              C. Wells Fargo       or   informal     inquiries,  investigations     or fraudulent practices. Khoja, 899 F.3d at 1013-         applicable to defendant Shrewsberry.
              2016 Form 10-K       examinations arising out of certain sales practices 14.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                            - 25 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 27 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                             Why the Statement Is                     Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                              False & Misleading                           Inference of Scienter
Complaint ¶
                 C. Medium
                                   of the Company that were the subject of
                                   settlements with the Consumer Financial                          In addition, defendants’ risks warnings
                                   Protection Bureau, the Office of the Comptroller of      “were misleading because they disclosed a risk
                                   the Currency and the Office of the Los Angeles           ‘in the abstract’ but omitted the fact that it had
                                   City Attorney announced by the Company on                ‘already . . . come to fruition.’” Cutler, 696 F.
                                   September 8, 2016. In addition to imposing               App’x at 813 (citation omitted).
                                   monetary penalties and other sanctions, regulatory
                                   authorities may require admissions of wrongdoing                 Statement No. 34 also failed to disclose
                                   and compliance with other conditions in                  that the OCC and CFPB had launched
                                   connection with such matters, which can lead to          investigations into Wells Fargo’s fraudulent
                                   restrictions on our ability to engage in certain         auto insurance practices.
                                   business activities or offer certain products or
                                   services, limitations on our ability to access capital
                                   markets, limitations on capital distributions, the
                                   loss of customers, and/or other direct and indirect
                                   adverse consequences. A number of lawsuits have
                                   also been filed by non-governmental parties
                                   seeking damages or other remedies related to these
                                   sales practices. The ultimate resolution of any of
                                   these pending legal proceedings or government
                                   investigations, depending on the sanctions and
                                   remedy sought and granted, could materially
                                   adversely affect our results of operations and
                                   financial condition. We may also incur additional
                                   costs and expenses in order to address and defend
                                   these pending legal proceedings and government
                                   investigations, and we may have increased
                                   compliance and other costs related to these
                                   matters. Furthermore, negative publicity or public
                                   opinion resulting from these matters may increase
                                   the risk of reputational harm to our business, which
                                   can impact our ability to keep and attract
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                 - 26 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 28 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                 Why the Statement Is          Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                  False & Misleading                Inference of Scienter
Complaint ¶
                 C. Medium
                                   customers, our ability to attract and retain qualified
                                   team members, result in the loss of revenue, or
                                   have other material adverse effects on our results
                                   of operations and financial condition. In addition,
                                   we have expanded the time period of our review
                                   and our data analysis efforts related to sales
                                   practices matters remain ongoing, including our
                                   review and validation of the identification of
                                   potentially unauthorized accounts by a third party
                                   consulting firm.       The ultimate results and
                                   conclusions of this work as well as the ongoing
                                   internal investigation by the independent directors
                                   of our Board are still pending and could lead to an
                                   increase in the identified number of potentially
                                   impacted customers, additional legal or regulatory
                                   proceedings, compliance and other costs,
                                   reputational damage, the identification of issues in
                                   our practices or methodologies that were used to
                                   identify, prevent or remediate sales practices
                                   related matters, the loss of additional team
                                   members, or further changes in policies and
                                   procedures that may impact our business.

                                           For more information, refer to Note 15
                                   (Legal Actions) to Financial Statements in this
                                   report.

                                           We may incur fines, penalties and other
                                   negative    consequences      from    regulatory
                                   violations, possibly even inadvertent or
                                   unintentional violations, or from any failure to
                                   meet regulatory standards or expectations. We
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                          - 27 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 29 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                 Why the Statement Is          Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                  False & Misleading                Inference of Scienter
Complaint ¶
                 C. Medium
                                   maintain systems and procedures designed to
                                   ensure that we comply with applicable laws and
                                   regulations.      However, we are subject to
                                   heightened compliance and regulatory oversight
                                   and expectations, particularly due to the evolving
                                   and increasing regulatory landscape we operate in.
                                   In addition, some legal/regulatory frameworks
                                   provide for the imposition of fines or penalties for
                                   noncompliance even though the noncompliance
                                   was inadvertent or unintentional and even though
                                   there was in place at the time systems and
                                   procedures designed to ensure compliance. For
                                   example, we are subject to regulations issued by
                                   the Office of Foreign Assets Control (OFAC) that
                                   prohibit financial institutions from participating in
                                   the transfer of property belonging to the
                                   governments of certain foreign countries and
                                   designated nationals of those countries. OFAC
                                   may impose penalties or restrictions on certain
                                   activities for inadvertent or unintentional violations
                                   even if reasonable processes are in place to prevent
                                   the violations. Any violation of these or other
                                   applicable laws or regulatory requirements, even if
                                   inadvertent or unintentional, or any failure to meet
                                   regulatory standards or expectations could result in
                                   fees, penalties, restrictions on our ability to engage
                                   in certain business activities, reputational harm,
                                   loss of customers or other negative consequences.

                                          Negative publicity, including as a result of
                                   our actual or alleged conduct or public opinion of
                                   the financial services industry generally, could
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                          - 28 -
1541887_1
                                                         Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 30 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                  Why the Statement Is           Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                   False & Misleading                 Inference of Scienter
Complaint ¶
                 C. Medium
                                   damage our reputation and business. Reputation
                                   risk, or the risk to our business, earnings and
                                   capital from negative public opinion, is inherent in
                                   our business and has increased substantially
                                   because of the financial crisis, our size and profile
                                   in the financial services industry, and sales
                                   practices related matters. The reputation of the
                                   financial services industry in general has been
                                   damaged as a result of the financial crisis and other
                                   matters affecting the financial services industry,
                                   and negative public opinion about the financial
                                   services industry generally or Wells Fargo
                                   specifically could adversely affect our ability to
                                   keep and attract customers. Negative public
                                   opinion could result from our actual or alleged
                                   conduct in any number of activities, including
                                   sales practices, mortgage lending practices,
                                   servicing and foreclosure activities, lending or
                                   other business relationships, corporate governance,
                                   regulatory compliance, mergers and acquisitions,
                                   and disclosure, sharing or inadequate protection of
                                   customer information, and from actions taken by
                                   government regulators and community or other
                                   organizations in response to that conduct. . . .

                                                     *       *      *

                                           Risks Relating to Legal Proceedings.
                                   Wells Fargo and some of its subsidiaries are
                                   involved in judicial, regulatory and arbitration
                                   proceedings or investigations concerning matters
                                   arising from our business activities. Although we
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                            - 29 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 31 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                    Why the Statement Is                    Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                     False & Misleading                          Inference of Scienter
Complaint ¶
                 C. Medium
                                   believe we have a meritorious defense in all
                                   significant litigation pending against us, there can
                                   be no assurance as to the ultimate outcome. We
                                   establish reserves for legal claims when payments
                                   associated with the claims become probable and
                                   the costs can be reasonably estimated. We may
                                   still incur legal costs for a matter even if we have
                                   not established a reserve. In addition, the actual
                                   cost of resolving a legal claim may be substantially
                                   higher than any amounts reserved for that matter.
                                   The ultimate resolution of a pending legal
                                   proceeding or investigation, depending on the
                                   remedy sought and granted, could materially
                                   adversely affect our results of operations and
                                   financial condition.

                                            As noted above, we are subject to
                                   heightened regulatory oversight and scrutiny,
                                   which may lead to regulatory investigations,
                                   proceedings or enforcement actions. In addition to
                                   imposing monetary penalties and other sanctions,
                                   regulatory authorities may require admissions of
                                   wrongdoing and compliance with other conditions
                                   in connection with settling such matters, which can
                                   lead to reputational harm, loss of customers,
                                   restrictions on the ability to access capital markets,
                                   limitations on capital distributions, the inability to
                                   engage in certain business activities or offer certain
                                   products or services, and/or other direct and
                                   indirect adverse effects.

No. 35        A. Sloan,                   Wells Fargo’s 2016 10-K also included a           Statement No. 35 was false and See Statement No. 1 for facts applicable to all
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                       - 30 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 32 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
              Shrewsberry,         section titled “Legal Actions.” Within that section misleading for the same reasons stated for           defendants, including defendants Sloan and
¶143          Wells Fargo          was the following subsection, among others:           Statement Nos. 1 and 6. Specifically, “by          Shrewsberry, and for additional facts specifically
                                                                                         failing to inform investors” of their auto         applicable to defendant Sloan.
              B. 3/1/17                    “SALES        PRACTICES         MATTERS insurance fraud, defendants “gave the false
                                   Federal, state and local government agencies, impression” that they had disclosed all of their           See Statement No. 6 for additional facts specifically
              C. Wells Fargo       including the United States Department of Justice, fraudulent practices. Khoja, 899 F.3d at 1013-        applicable to defendant Shrewsberry.
              2016 Form 10-K       the United States Securities and Exchange 14. The 2016 10-K’s “Legal Actions” section
                                   Commission and the United States Department of made no mention of the fact defendants
                                   Labor, and state attorneys general and prosecutors’ discovered in July 2016 that the Company was
                                   offices, as well as Congressional committees, have engaged in the auto insurance fraud.
                                   undertaken formal or informal inquiries,
                                   investigations or examinations arising out of                 In addition, defendants’ risks warnings
                                   certain sales practices of the Company that were “were misleading because they disclosed a risk
                                   the subject of settlements with the Consumer ‘in the abstract’ but omitted the fact that it had
                                   Financial Protection Bureau, the Office of the ‘already . . . come to fruition.’” Cutler, 696 F.
                                   Comptroller of the Currency and the Office of the App’x at 813 (citation omitted).
                                   Los Angeles City Attorney announced by the
                                   Company on September 8, 2016. The Company                     Statement No. 35 also failed to disclose
                                   has responded, and continues to respond, to that the OCC and CFPB had launched
                                   requests from a number of the foregoing seeking investigations into Wells Fargo’s fraudulent
                                   information regarding these sales practices and the auto insurance practices.
                                   circumstances of the settlements and related
                                   matters. A number of lawsuits have also been filed
                                   by non-governmental parties seeking damages or
                                   other remedies related to these sales practices.
                                   These include consumer class action cases, a
                                   securities fraud class action, shareholder derivative
                                   demands, a lawsuit brought under the Employee
                                   Retirement Income Security Act, and wrongful
                                   termination/demotion and wage and hour class
                                   actions.”

No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                          - 31 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 33 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                                Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                      Inference of Scienter
Complaint ¶
                 C. Medium

No. 36        A. Sloan,                   The “Legal Actions” section also provided             Statement No. 36 was false and                See Statement No. 1 for facts applicable to all
              Shrewsberry,         an update on litigation liability, stating:           misleading for the same reasons stated for           defendants, including defendants Sloan and
¶144          Wells Fargo                                                                Statement Nos. 1 and 6. Specifically, “by            Shrewsberry, and for additional facts specifically
                                          “The high end of the range of reasonably failing to inform investors” of their auto                 applicable to defendant Sloan.
              B. 3/1/17            possible potential litigation losses in excess of the insurance fraud, defendants “gave the false
                                   Company’s liability for potential losses in excess impression” that they had disclosed all of their        See Statement No. 6 for additional facts specifically
              C. Wells Fargo       of the Company’s liability for probable and fraudulent practices. Khoja, 899 F.3d at 1013-                 applicable to defendant Shrewsberry.
              2016 Form 10-K       estimable losses was approximately $1.8 billion as 14. The 2016 10-K’s “Legal Actions” section
                                   of December 31, 2016.”                                made no mention of the fact defendants
                                                                                         discovered in July 2016 that the Company was
                                                                                         engaged in the auto insurance fraud, or that the
                                                                                         Company would have to pay substantial fines
                                                                                         and remediation.

                                                                                                 In addition, defendants’ risks warnings
                                                                                         “were misleading because they disclosed a risk
                                                                                         ‘in the abstract’ but omitted the fact that it had
                                                                                         ‘already . . . come to fruition.’” Cutler, 696 F.
                                                                                         App’x at 813 (citation omitted).

No. 37        A. Sanger, Sloan,            “Restoring your trust and the trust of all            Statement No. 37 was false and               See Statement No. 1 for facts applicable to all
              Wells Fargo          key stakeholders is our top priority and, while we    misleading for the same reasons stated for           defendants, including defendants Sloan and Sanger,
¶83                                have more work to do, we firmly believe we are on     Statement No. 1. Specifically, “by failing to        and for additional facts specifically applicable to
              B. 3/15/17           the right path. We have taken decisive actions,       inform investors” of their auto insurance fraud,     defendant Sloan.
                                   many of which are discussed in this proxy             defendants “gave the false impression” that
              C. Wells Fargo       statement, to make things right for our customers     they had disclosed all of their fraudulent           Additional facts      specifically   applicable   to
              2017 Proxy           and team members, and are fixing problems at          practices, and directly undermined their claim       defendant Sanger:
              Statement, Letter    their root cause and building a better Wells Fargo    that they were restoring customer trust. Khoja,
              to Our               for the future.”                                      899 F.3d at 1013-14.                                       Throughout the Class Period, defendant
              Stockholders from                                                                                                                      Sanger was Chairman of Wells Fargo’s Board
              our Chairman and                                                                  By stating that “[r]estoring your trust . .          of Directors, and led the four-director
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                          - 32 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 34 of 58


                  A. Liable
 Statement
                  Speaker(s)                                                                         Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                  B. Date &                                                                          False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
              our Chief                                                                  . is our top priority,” defendants had a duty to          Oversight Committee which conducted the
              Executive Officer                                                          speak “‘in a manner that wouldn’t mislead                 independent investigation of Wells Fargo’s
                                                                                         investors,’ including disclosing adverse                  “retail banking sales practices and related
                                                                                         information that cuts against the positive                matters” announced on September 27, 2016.
                                                                                         information,” – i.e., the fact they had                   ¶¶24, 82-85.
                                                                                         committed the auto insurance fraud.
                                                                                         Schueneman, 840 F.3d at 706 (citation                    Wells Fargo escalated issues concerning the
                                                                                         omitted).                                                 CPI program to the Board of Directors no
                                                                                                                                                   later than September 2016. ¶161.

                                                                                                                                                  Sanger was removed from the Board of
                                                                                                                                                   Directors     immediately    following    the
                                                                                                                                                   revelation that the Company had engaged in
                                                                                                                                                   the auto insurance schemes, just months after
                                                                                                                                                   Wells Fargo urged shareholders to retain him
                                                                                                                                                   as a director. ¶177.

No. 38        A. Sloan,                    The 2017 Proxy Statement told investors               Statement No. 38 was false and             See Statement No. 1 for facts applicable to all
              Shrewsberry,         that the Company’s “top priority” was “rebuilding     misleading for the same reasons stated for         defendants, including defendants Sloan, Shrewsberry,
¶84           Sanger, Wells        trust” and, to that end, defendants stated they had   Statement No. 1. Specifically, “by failing to      and Sanger, and for additional fact specifically
              Fargo                “[e]ngaged external consultants to review sales       inform investors” of their auto insurance fraud,   applicable to defendant Sloan.
                                   practices across our Company” and that they were      defendants “gave the false impression” that
              B. 3/15/17           “[b]eing more transparent in our disclosures to our   they had disclosed all of their fraudulent         See Statement No. 6 for additional facts specifically
                                   investors.”                                           practices, and directly undermined their claim     applicable to defendant Shrewsberry.
              C. Wells Fargo                                                             that they were restoring customer trust. Khoja,
              2017 Proxy                                                                 899 F.3d at 1013-14.                               See Statement No. 37 for additional facts specifically
              Statement                                                                                                                     applicable to defendant Sanger.
                                                                                                 By stating that “rebuilding trust” was
                                                                                         thier “top priority,” defendants had a duty to
                                                                                         speak “‘in a manner that wouldn’t mislead
                                                                                         investors,’ including disclosing adverse
                                                                                         information that cuts against the positive
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 33 -
1541887_1
                                                     Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 35 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                        information,” – i.e., the fact they had
                                                                                        committed the auto insurance fraud.
                                                                                        Schueneman, 840 F.3d at 706 (citation
                                                                                        omitted).

No. 39        A. Sloan,                    The 2017 Proxy Statement devoted                     Statement No. 39 was false and             See Statement No. 1 for facts applicable to all
              Shrewsberry,         considerable space to updating investors on the      misleading for the same reasons stated for         defendants, including defendants Sloan, Shrewsberry,
¶84           Sanger, Wells        Company’s internal investigation into its retail     Statement No. 1. Specifically, “by failing to      and Sanger, and for additional fact specifically
              Fargo                banking practices, including by stating that with    inform investors” of their auto insurance fraud,   applicable to defendant Sloan.
                                   regard to the Board’s internal investigation into    defendants “gave the false impression” that
              B. 3/15/17           sales practices issues, the “Board is Committed to   they had disclosed all of their fraudulent         See Statement No. 6 for additional facts specifically
                                   Public Disclosure of Findings from its               practices, and directly undermined their claim     applicable to defendant Shrewsberry.
              C. Wells Fargo       Investigation.”                                      that they were restoring customer trust. Khoja,
              2017 Proxy                                                                899 F.3d at 1013-14.                               See Statement No. 37 for additional facts specifically
              Statement                                                                                                                    applicable to defendant Sanger.
                                                                                                By      discussing     the     internal
                                                                                        investigation, defendants had a duty to speak
                                                                                        “‘in a manner that wouldn’t mislead investors,’
                                                                                        including disclosing adverse information that
                                                                                        cuts against the positive information,” – i.e.,
                                                                                        the fact they had committed the auto insurance
                                                                                        fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                        omitted).

No. 40        A. Sloan,                   The 2017 Proxy Statement also included a          Statement No. 40 was false and                 See Statement No. 1 for facts applicable to all
              Shrewsberry,         section titled “Retail Banking Sales Practices – misleading for the same reasons stated for             defendants, including defendants Sloan, Shrewsberry,
¶85           Sanger, Wells        Our Path Forward,” which stated, in part:        Statement No. 1. Specifically, “by failing to          and Sanger, and for additional fact specifically
              Fargo                                                                 inform investors” of their auto insurance fraud,       applicable to defendant Sloan.
                                          “Our action plan is focused on defendants “gave the false impression” that
              B. 3/15/17           rebuilding trust in Wells Fargo.                 they had disclosed all of their fraudulent             See Statement No. 6 for additional facts specifically
                                                                                    practices, and directly undermined their claim         applicable to defendant Shrewsberry.
              C. Wells Fargo                                                        that they were restoring customer trust. Khoja,
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                          - 34 -
1541887_1
                                                        Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 36 of 58


                  A. Liable
 Statement
                  Speaker(s)                                                                          Why the Statement Is                             Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                  B. Date &                                                                           False & Misleading                                   Inference of Scienter
Complaint ¶
                 C. Medium
              2017 Proxy                            *       *      *                      899 F.3d at 1013-14.                              See Statement No. 37 for additional facts specifically
              Statement                                                                                                                     applicable to defendant Sanger.
                                          Our Board’s Independent Investigation.                  By      discussing     the     internal
                                                                                          investigation, defendants had a duty to speak
                                           Our Board’s independent directors              “‘in a manner that wouldn’t mislead investors,’
                                   launched      a     comprehensive      independent     including disclosing adverse information that
                                   investigation into our Company’s retail banking        cuts against the positive information,” – i.e.,
                                   sales practices and related matters.            The    the fact they had committed the auto insurance
                                   investigation covers a broad range of topics so that   fraud. Schueneman, 840 F.3d at 706 (citation
                                   it addresses questions and concerns raised by our      omitted).
                                   stockholders,     customers,    team      members,
                                   regulators, and other government officials,
                                   including the actions of our Board, senior
                                   management, the Community Bank, and key
                                   corporate functions.

                                                    *       *      *

                                           Our Board and Company Are Taking
                                   Decisive Actions. Since September 2016, our
                                   Board and our Company have taken decisive and
                                   comprehensive actions to address retail banking
                                   sales practices issues, work to restore the trust of
                                   our many stakeholders, and build a better Wells
                                   Fargo for the future. Wells Fargo has not waited
                                   for the completion of our Board’s independent
                                   investigation, and has already taken actions to
                                   enhance our compensation and performance
                                   management       programs,     risk    management
                                   organization and practices, and the ways we
                                   reinforce our culture.


No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 35 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 37 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                Why the Statement Is           Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                 False & Misleading                 Inference of Scienter
Complaint ¶
                 C. Medium
                                                   *       *      *

                                          We have engaged external consultants to
                                   review sales practices across our Company.

                                                   *       *      *

                                          Being More Transparent

                                          Part of our action plan to lead our
                                   Company forward is focused on outreach to our
                                   customers, team members, investors, regulators,
                                   elected officials, and the communities in which we
                                   do business. Our action plan includes being more
                                   transparent in our communications.

                                         We launched a new webpage at
                                          www.wellsfargo.com/commitment to keep
                                          our customers and other stakeholders
                                          updated on the latest developments.

                                         We are providing monthly updates on the
                                          impact of the sales practices matter on
                                          customer activity in our retail bank.

                                         We are enhancing disclosures on our
                                          website, including on a broad range of
                                          environmental, social, and governance
                                          matters in response to feedback from our
                                          investors and other stakeholders.



No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                          - 36 -
1541887_1
                                                       Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 38 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                        Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                         False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                   *       *      *

                                          We formed a new Rebuilding Trust
                                   Office in early 2017, which organizes and
                                   accelerates our efforts to rebuild trust in Wells
                                   Fargo through one integrated program and
                                   oversees our Company’s compliance with the
                                   requirements under our sales practices consent
                                   orders with our regulators. The head of the
                                   Rebuilding Trust Office also reports to our Chief
                                   Risk Officer.”



No. 41        A. Shrewsberry,              Shrewsberry       again hailed   “greater           Statement No. 41 was false and             See Statement No. 1 for facts applicable to all
              Wells Fargo          transparency”: “It’s been 6 months since we         misleading for the same reasons stated for         defendants, including defendant Shrewsberry.
¶89                                announced the sales practices settlements and we    Statement No. 1.       Specifically, “by failing
              B. 3/20/17           remain committed to greater transparency,           to inform investors” of their auto insurance       See Statement No. 6 for additional facts specifically
                                   including these monthly updates on customer         fraud, defendants “gave the false impression”      applicable to defendant Shrewsberry.
              C. Wells Fargo       activity in retail banking.”                        that they had disclosed all of their fraudulent
              February 2017                                                            practices, and directly undermined their claim
              Retail Banking                                                           that they were restoring customer trust. Khoja,
              Customer Activity                                                        899 F.3d at 1013-14.
              Report Call
                                                                                               By discussing the internal investigation
                                                                                       and claiming they had been transparent with
                                                                                       any information regarding retail banking,
                                                                                       defendants had a duty to speak “‘in a manner
                                                                                       that wouldn’t mislead investors,’ including
                                                                                       disclosing adverse information that cuts
                                                                                       against the positive information,” – i.e., the
                                                                                       fact they had committed the auto insurance
                                                                                       fraud. Schueneman, 840 F.3d at 706 (citation

No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                        - 37 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 39 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                            Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                             False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                           omitted).

No. 42        A. Shrewsberry,             In response to an analyst’s question about               Statement No. 42 was false and             See Statement No. 1 for facts applicable to all
              Wells Fargo          the ongoing regulatory investigations into Wells        misleading for the same reasons stated for         defendants, including defendant Shrewsberry.
¶90                                Fargo, Shrewsberry again highlighted the                Statement Nos. 1 and 6. Specifically, “by
              B. 3/20/17           Company’s all-encompassing internal review and          failing to inform investors” of their auto         See Statement No. 6 for additional facts specifically
                                   stated that the Company was not at risk of              insurance fraud, defendants “gave the false        applicable to defendant Shrewsberry.
              C. Wells Fargo       increased regulatory actions, giving investors the      impression” that they had disclosed all of their
              February 2017        impression that defendants had disclosed any            fraudulent practices, and directly undermined
              Retail Banking       untoward sales practices issues they had                their claim that they were restoring customer
              Customer Activity    discovered: “We’ve voluntarily commissioned             trust. Khoja, 899 F.3d at 1013-14.
              Report Call          reviews of really the rest of Wells Fargo. Our
                                   regulatory interactions reflect that and they’re very           Statement No. 42 also failed to disclose
                                   comprehensive and because of all that we’re doing       that the OCC and CFPB had already launched
                                   with them, it’s hard to imagine them expanding it       investigations into Wells Fargo’s fraudulent
                                   even further; it’s very transparent.”                   auto insurance practices. ¶¶155-156, 166, 175,
                                                                                           178-181.

                                                                                                   By      discussing     the     internal
                                                                                           investigation, defendants had a duty to speak
                                                                                           “‘in a manner that wouldn’t mislead investors,’
                                                                                           including disclosing adverse information that
                                                                                           cuts against the positive information,” – i.e.,
                                                                                           the fact they had committed the auto insurance
                                                                                           fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                           omitted).

No. 43        A. Shrewsberry,             And when asked for an update on the                     Statement No. 43 was false and              See Statement No. 1 for facts applicable to all
              Wells Fargo          Company’s internal investigation, including             misleading for the same reasons stated for         defendants, including defendant Shrewsberry.
¶91                                whether additional executive departures were            Statement No. 1. Specifically, “by failing to
              B. 3/20/17           coming, Shrewsberry told investors there was            inform investors” of their auto insurance fraud,   See Statement No. 6 for additional facts specifically
                                   nothing new to disclose, directing them to a            defendants “gave the false impression” that        applicable to defendant Shrewsberry.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                            - 38 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 40 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
              C. Wells Fargo       website that omitted to disclose anything about the they had disclosed all of their fraudulent
              February 2017        illicit insurance sales practices that defendants had practices, and directly undermined their claim
              Retail Banking       discovered:                                           that they were restoring customer trust. Khoja,
              Customer Activity                                                          899 F.3d at 1013-14.
              Report Call                    “You should take a peek at this document
                                   that’s on the Web Site that describes everything to           By      discussing     the      internal
                                   date. In that document [the Board] make[s] it investigation, defendants had a duty to speak
                                   clear that as they’ve come across things in their “‘in a manner that wouldn’t mislead investors,’
                                   investigation that they’ve acted on it at that time. including disclosing adverse information that
                                   So I don’t think there’s any pent up activity that cuts against the positive information,” – i.e. the
                                   hasn’t been acted upon yet.”                          fact they had committed the auto insurance
                                                                                         fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                         omitted).

No. 44        A. Sanger, Wells             On April 10, 2017, the Company’s Board                Statement No. 44 was false and             See Statement No. 1 for facts applicable to all
              Fargo                of Directors issued a press release announcing the    misleading for the same reasons stated for         defendants, including defendant Sanger.
¶94                                results of the Board’s internal investigation into    Statement No. 1. Specifically, “by failing to
              B. 4/10/17           the Company’s Community Banking Division and          inform investors” of their auto insurance fraud,   See Statement No. 37 for additional facts specifically
                                   releasing the Board’s report. In the press release,   defendants “gave the false impression” that        applicable to defendant Sanger.
              C. Wells Fargo       Chairman of the Board Sanger stated that “‘[t]his     they had disclosed all of their fraudulent
              Press Release        exhaustive investigation identified serious issues    practices, and directly undermined their claim
                                   related to Wells Fargo’s decentralized structure      that they were restoring customer trust. Khoja,
                                   and the sales culture of the Community Bank, all      899 F.3d at 1013-14.
                                   of which the Board and management have been
                                   working diligently to rectify.’”                              By      discussing     the     internal
                                                                                         investigation, defendants had a duty to speak
                                                                                         “‘in a manner that wouldn’t mislead investors,’
                                                                                         including disclosing adverse information that
                                                                                         cuts against the positive information,” – i.e.,
                                                                                         the fact they had committed the auto insurance
                                                                                         fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                         omitted).
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 39 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 41 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium

No. 45        A. Sanger, Wells             The 110-page report claimed that “[t]he               Statement No. 45 was false and             See Statement No. 1 for facts applicable to all
              Fargo                investigation has been extensive.”              The   misleading for the same reasons stated for         defendants, including defendant Sanger.
¶95                                investigators conducted “100 interviews of current    Statement No. 1. Specifically, “by failing to
              B. 4/10/17           and former employees, members of Wells Fargo’s        inform investors” of their auto insurance fraud,   See Statement No. 37 for additional facts specifically
                                   Board of Directors and other relevant parties,” and   defendants “gave the false impression” that        applicable to defendant Sanger.
              C. Independent       “searched across more than 35 million documents,      they had disclosed all of their fraudulent
              Directors of the     including communications and other materials of       practices, and directly undermined their claim
              Board of Wells       more than 300 custodians.” They also hired “a         that they were restoring customer trust. Khoja,
              Fargo & Company      forensic consulting and data analytics firm, which    899 F.3d at 1013-14.
              Sales Practices      had direct and unrestricted access to relevant
              Investigation        Wells Fargo account, investigations and human                 By      discussing     the     internal
              Report               resources systems and databases.”                     investigation, defendants had a duty to speak
                                                                                         “‘in a manner that wouldn’t mislead investors,’
                                                                                         including disclosing adverse information that
                                                                                         cuts against the positive information,” – i.e.,
                                                                                         the fact they had committed the auto insurance
                                                                                         fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                         omitted).

No. 46        A. Sanger, Wells             In connection with the 110-page report,               Statement No. 46 was false and             See Statement No. 1 for facts applicable to all
              Fargo                forensic consultants analyzed Wells Fargo Internal    misleading for the same reasons stated for         defendants, including defendant Sanger.
¶96                                Investigation Group’s database of allegations         Statement No. 1. Specifically, “by failing to
              B. 4/10/17           internally categorized as “Customer Consent,”         inform investors” of their auto insurance fraud,   See Statement No. 37 for additional facts specifically
                                   “Inappropriate Account Opening,” “Unnecessary         defendants “gave the false impression” that        applicable to defendant Sanger.
              C. Independent       Accounts” and “Other.” Wells Fargo defined            they had disclosed all of their fraudulent
              Directors of the     “Customer Consent” as “‘allegations of the            practices, and directly undermined their claim
              Board of Wells       booking or sale of any banking product without        that they were restoring customer trust. Khoja,
              Fargo & Company      the knowledge or official direct consent of the       899 F.3d at 1013-14.
              Sales Practices      primary customer and/or point account/product
              Investigation        holder.’” The report documented minutia such as               By      discussing    the     internal
              Report               a single customer complaint “alleging that a          investigation, defendants had a duty to speak
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 40 -
1541887_1
                                                     Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 42 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                        Why the Statement Is                                Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                         False & Misleading                                      Inference of Scienter
Complaint ¶
                 C. Medium
                                   Prudential simplified term life insurance policy “‘in a manner that wouldn’t mislead investors,’
                                   had been purchased for a Wells Fargo Community including disclosing adverse information that
                                   Bank customer without the customer’s consent.”   cuts against the positive information,” – i.e.,
                                                                                    the fact they had committed the auto insurance
                                                                                    fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                    omitted).

No. 47        A. Sanger, Wells             “[T]he trust customers, employees and               Statement No. 47 was false and               See Statement No. 1 for facts applicable to all
              Fargo                investors place in Wells Fargo is paramount – and   misleading for the same reasons stated for           defendants, including defendant Sanger.
¶97                                our work to rebuild and strengthen those            Statement No. 1. Specifically, “by failing to
              B. 4/10/17           relationships continues in earnest. The Board has   inform investors” of their auto insurance fraud,     See Statement No. 37 for additional facts specifically
                                   total confidence in management, and while this      defendants “gave the false impression” that          applicable to defendant Sanger.
              C. Wells Fargo       investigation has concluded, our oversight of the   they had disclosed all of their fraudulent
              Press Release        Company and commitment to accountability are        practices, and directly undermined their claim
                                   stronger than ever.”                                that they were restoring customer trust. Khoja,
                                                                                       899 F.3d at 1013-14.

                                                                                               By       discussing     the      internal
                                                                                       investigation, claiming the “trust customers . . .
                                                                                       and investors place in Wells Fargo is
                                                                                       paramount,” defendants had a duty to speak
                                                                                       “‘in a manner that wouldn’t mislead investors,’
                                                                                       including disclosing adverse information that
                                                                                       cuts against the positive information,” – i.e.,
                                                                                       the fact they had committed the auto insurance
                                                                                       fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                       omitted).

No. 48        A. Sanger, Wells              Sanger stated that the Board’s findings on           Statement No. 48 was false and See Statement No. 1 for facts applicable to all
              Fargo                its internal investigation into sales practices within misleading for the same reasons stated for defendants, including defendant Sanger.
¶98                                the Community Banking Division showed that the Statement No. 1. Specifically, “by failing to
              B. 4/10/17           Board “‘took appropriate actions with the inform investors” of their auto insurance fraud, See Statement No. 37 for additional facts specifically
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 41 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 43 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                             Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                   Inference of Scienter
Complaint ¶
                 C. Medium
                                   information they had, when they had it.’”           defendants “gave the false impression” that applicable to defendant Sanger.
              C. Wells Fargo                                                           they had disclosed all of their fraudulent
              Conference Call                                                          practices, and directly undermined their claim
                                                                                       that they were restoring customer trust. Khoja,
                                                                                       899 F.3d at 1013-14.

                                                                                               By      discussing    the      internal
                                                                                       investigation, and claiming the Board “took
                                                                                       appropriate actions,” defendants had a duty to
                                                                                       speak “‘in a manner that wouldn’t mislead
                                                                                       investors,’ including disclosing adverse
                                                                                       information that cuts against the positive
                                                                                       information,” – i.e., the fact they had
                                                                                       committed the auto insurance fraud.
                                                                                       Schueneman, 840 F.3d at 706 (citation
                                                                                       omitted).

No. 49        A. Sloan, Wells             On that same call Sloan reassured investors          Statement No. 49 was false and             See Statement No. 1 for facts applicable to all
              Fargo                and the public that, “‘[t]here is not another large misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶98                                shoe to drop.’”                                     Statement No. 1. Specifically, “by failing to      additional facts specifically applicable to defendant
              B. 4/10/17                                                               inform investors” of their auto insurance fraud,   Sloan.
                                                                                       defendants “gave the false impression” that
              C. Wells Fargo                                                           they had disclosed all of their fraudulent
              Conference Call                                                          practices, and directly undermined their claim
                                                                                       that they were restoring customer trust. Khoja,
                                                                                       899 F.3d at 1013-14.

                                                                                               Statement No. 49 also failed to disclose
                                                                                       that the OCC and CFPB had already launched
                                                                                       investigations into Wells Fargo’s fraudulent
                                                                                       auto insurance practices. ¶¶155-156, 166, 175,
                                                                                       178-181.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                        - 42 -
1541887_1
                                                     Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 44 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium

No. 50        A. Sloan, Wells             In a separate April 10, 2017, press release           Statement No. 50 was false and             See Statement No. 1 for facts applicable to all
              Fargo                discussing the Board’s investigation report, Sloan   misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶99                                claimed that “the Board’s comprehensive findings     Statement No. 1. Specifically, “by failing to      additional facts specifically applicable to defendant
              B. 4/10/17           provide another important opportunity to learn       inform investors” of their auto insurance fraud,   Sloan.
                                   from our mistakes and take action to improve the     defendants “gave the false impression” that
              C. Wells Fargo       way we operate.”                                     they had disclosed all of their fraudulent
              Press Release                                                             practices, and directly undermined their claim
                                                                                        that they were restoring customer trust. Khoja,
                                                                                        899 F.3d at 1013-14.

                                                                                                By     discussing   the    internal
                                                                                        investigation, and that the results were
                                                                                        “comprehensive,” defendants had a duty to
                                                                                        speak “‘in a manner that wouldn’t mislead
                                                                                        investors,’ including disclosing adverse
                                                                                        information that cuts against the positive
                                                                                        information,” – i.e., the fact they had
                                                                                        committed the auto insurance fraud.
                                                                                        Schueneman, 840 F.3d at 706 (citation
                                                                                        omitted).

No. 51        A. Sloan, Wells              “Wells Fargo continued to make              Statement No. 51 was false and                      See Statement No. 1 for facts applicable to all
              Fargo                meaningful progress in the first quarter in misleading for the same reasons stated for                  defendants, including defendant Sloan, and for
¶100                               rebuilding trust with customers and other Statement No. 1. Specifically, “by failing to                 additional facts specifically applicable to defendant
              B. 4/13/17           important stakeholders.”                    inform investors” of their auto insurance fraud,            Sloan.
                                                                               defendants “gave the false impression” that
              C. Wells Fargo                                                   they had disclosed all of their fraudulent
              Press Release                                                    practices, and directly undermined their claim
                                                                               that they were restoring customer trust. Khoja,
                                                                               899 F.3d at 1013-14.

No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                         - 43 -
1541887_1
                                                     Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 45 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                                By stating that the Company had made
                                                                                        “meaningful progress” in restoring trust,
                                                                                        defendants had a duty to speak “‘in a manner
                                                                                        that wouldn’t mislead investors,’ including
                                                                                        disclosing adverse information that cuts
                                                                                        against the positive information,” – i.e., the
                                                                                        fact they had committed the auto insurance
                                                                                        fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                        omitted).

No. 52        A. Sloan, Wells              During the conference call that same day,            Statement No. 52 was false and             See Statement No. 1 for facts applicable to all
              Fargo                Sloan discussed the Board’s report on its internal   misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶101                               investigation, released a few days prior, stating:   Statement No. 1. Specifically, “by failing to      additional facts specifically applicable to defendant
              B. 4/13/17           “The issuance of the board’s report, which was       inform investors” of their auto insurance fraud,   Sloan.
                                   appropriately thorough, was an important step in     defendants “gave the false impression” that
              C. Wells Fargo       rebuilding trust.”                                   they had disclosed all of their fraudulent
              1Q17 Earnings                                                             practices, and directly undermined their claim
              Call                                                                      that they were restoring customer trust. Khoja,
                                                                                        899 F.3d at 1013-14.

                                                                                                By stating that the Company had made
                                                                                        progress in restoring trust, defendants had a
                                                                                        duty to speak “‘in a manner that wouldn’t
                                                                                        mislead investors,’ including disclosing
                                                                                        adverse information that cuts against the
                                                                                        positive information,” – i.e., the fact they had
                                                                                        committed the auto insurance fraud.
                                                                                        Schueneman, 840 F.3d at 706 (citation
                                                                                        omitted).

No. 53        A. Sloan, Wells             “And we’ve invited third parties to look at       Statement No. 53 was false and See Statement No. 1 for facts applicable to all
              Fargo                our practices and our culture across the company. misleading for the same reasons stated for defendants, including defendant Sloan, and for
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                         - 44 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 46 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                           Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                            False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
¶102                               So I would say that [costs are] elevated right now.    Statement No. 1. Specifically, “by failing to additional facts specifically applicable to defendant
              B. 4/13/17           And once we are – we comply with the consent           inform investors” of their auto insurance fraud, Sloan.
                                   orders and we make sure that there are no other        defendants “gave the false impression” that
              C. Wells Fargo       issues that we need to deal with, then you can         they had disclosed all of their fraudulent
              1Q17 Earnings        imagine those going down over time. But right          practices, and directly undermined their claim
              Call                 now, the most important job at this company is         that they were restoring customer trust. Khoja,
                                   rebuilding trust.”                                     899 F.3d at 1013-14.

                                                                                                  By stating that the Company had made
                                                                                          progress in restoring trust, defendants had a
                                                                                          duty to speak “‘in a manner that wouldn’t
                                                                                          mislead investors,’ including disclosing
                                                                                          adverse information that cuts against the
                                                                                          positive information,” – i.e., the fact they had
                                                                                          committed the auto insurance fraud.
                                                                                          Schueneman, 840 F.3d at 706 (citation
                                                                                          omitted).

No. 54        A. Sloan, Wells              “[Analyst:] Okay. And just Tim, one final              Statement No. 54 was false and             See Statement No. 1 for facts applicable to all
              Fargo                question for you. The board report and the news        misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶103                               of the clawbacks, et cetera, et cetera, was all very   Statement No. 1. Specifically, “by failing to      additional facts specifically applicable to defendant
              B. 4/13/17           dramatic. In your view, does that sort of represent    inform investors” of their auto insurance fraud,   Sloan.
                                   – does this report and the events around it sort of    defendants “gave the false impression” that
              C. Wells Fargo       represent the high watermark I guess of headline       they had disclosed all of their fraudulent
              1Q17 Earnings        risk to the company as you get better from here, I     practices, and directly undermined their claim
              Call                 guess, is what I’m asking?                             that they were restoring customer trust. Khoja,
                                                                                          899 F.3d at 1013-14.
                                          [Sloan:] Nancy, the short answer is, I hope
                                   so.”                                                           By discussing the investigation and its
                                                                                          results, defendants had a duty to speak “‘in a
                                                                                          manner that wouldn’t mislead investors,’
                                                                                          including disclosing adverse information that
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 45 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 47 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                           Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                            False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                          cuts against the positive information,” – i.e.,
                                                                                          the fact they had committed the auto insurance
                                                                                          fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                          omitted).

                                                                                                  Statement No. 54 also failed to disclose
                                                                                          that the OCC and CFPB had already launched
                                                                                          investigations into Wells Fargo’s fraudulent
                                                                                          auto insurance practices. ¶¶155-156, 166, 175,
                                                                                          178-181.


No. 55        A. Sloan, Wells              “And as I stand before you today, I can                Statement No. 55 was false and             See Statement No. 1 for facts applicable to all
              Fargo                assure you that we are facing these problems           misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶109                               head on and that Wells Fargo is emerging a much        Statement No. 1. Specifically, “by failing to      additional facts specifically applicable to defendant
              B. 4/25/17           stronger company. We’re focused on rebuilding          inform investors” of their auto insurance fraud,   Sloan.
                                   the trust of all of our stakeholders. And while we     defendants “gave the false impression” that
              C. Wells Fargo       still have work to do, we are making strong            they had disclosed all of their fraudulent
              Annual               progress in addressing the root causes of the          practices, and directly undermined their claim
              Shareholders         problems, making things right and building a           that they were restoring customer trust. Khoja,
              Meeting              better Wells Fargo. So let me talk to you about a      899 F.3d at 1013-14.
                                   few steps that we’re taking on our journey.
                                                                                                  By stating that the Company had made
                                           Since we announced our initial legal and       progress in restoring trust, defendants had a
                                   regulatory settlements on September 8 of last year,    duty to speak “‘in a manner that wouldn’t
                                   we’ve taken decisive actions to fix the problems       mislead investors,’ including disclosing
                                   that led to improper sales practices, including        adverse information that cuts against the
                                   many of the issues that were identified in the board   positive information,” – i.e., the fact they had
                                   report. It is critically important that we fix these   committed the auto insurance fraud.
                                   issues and move forward to rebuild trust.”             Schueneman, 840 F.3d at 706 (citation
                                                                                          omitted).

No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 46 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 48 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
No. 56        A. Sloan,                    Wells Fargo’s 1Q17 10-Q provided an                 Statement No. 56 was false and              See Statement No. 1 for facts applicable to all
              Shrewsberry,         update on the internal investigation into sales misleading for the same reasons stated for              defendants, including defendant Sloan, and for
¶112          Wells Fargo          practices across the Company, particularly within Statement Nos. 1 and 6. Specifically, “by             additional facts specifically applicable to defendant
                                   the Community Banking Division:                     failing to inform investors” of their auto          Sloan.
              B. 5/5/17                                                                insurance fraud, defendants “gave the false
                                           “Sales Practices Matters                    impression” that they had disclosed all of their    See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                           fraudulent practices. Khoja, 899 F.3d at 1013-      applicable to defendant Shrewsberry.
              1Q17 Form 10-Q               As we have previously reported, on 14. The 1Q17 10-Q made no mention of the
                                   September 8, 2016, we announced settlements fact defendants discovered in July 2016 that
                                   with the Consumer Financial Protection Bureau the Company was engaged in the auto
                                   (CFPB), the Office of the Comptroller of the insurance fraud.
                                   Currency (OCC) and the Office of the Los Angeles
                                   City Attorney regarding allegations that some of            Statement No. 56 also failed to disclose
                                   our retail customers received products and services that the OCC and CFPB had launched
                                   they did not request. As a result, rebuilding trust investigations into Wells Fargo’s fraudulent
                                   through a comprehensive action plan that includes auto insurance practices. ¶¶155-156, 166, 175,
                                   making things right for our customers, team 178-181.
                                   members, and other stakeholders, and building a
                                   better Company for the future remains our current
                                   top priority. The job of rebuilding trust in Wells
                                   Fargo is a long-term effort – one requiring our
                                   commitment, patience and perseverance.”

No. 57        A. Sloan,                    Wells Fargo’s 1Q17 10-Q stated that “[t]he           Statement No. 57 was false and             See Statement No. 1 for facts applicable to all
              Shrewsberry,         Company’s management [had] evaluated the             misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶148          Wells Fargo          effectiveness, as of March 31, 2017, of the          Statement Nos. 1 and 6. Specifically, Wells        additional facts specifically applicable to defendant
                                   Company’s disclosure controls and procedures,”       Fargo had discovered by September 2016 that        Sloan.
              B. 5/5/17            that the “Company’s chief executive officer and      the Company did not have adequate internal
                                   chief financial officer participated in the          controls to prevent the illegal auto insurance     See Statement No. 6 for additional facts specifically
              C. Wells Fargo       evaluation,” and that “[b]ased on this evaluation,   practices, as defendants admitted after the July   applicable to defendant Shrewsberry.
              1Q17 Form 10-Q       the Company’s chief executive officer and chief      27, 2017, The New York Times exposé.
                                   financial officer concluded that the Company’s       ¶¶134(e), 155-156.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                         - 47 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 49 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                           Why the Statement Is                                Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                            False & Misleading                                      Inference of Scienter
Complaint ¶
                 C. Medium
                                   disclosure controls and procedures were effective
                                   as of March 31, 2017.”                                      “[B]y failing to inform investors” of
                                                                                       their auto insurance fraud, defendants “gave
                                           Sloan and Shrewsberry further stated:       the false impression” that they had disclosed
                                                                                       all of their fraudulent practices. Khoja, 899
                                           “Based on my knowledge, this report does F.3d at 1013-14.
                                   not contain any untrue statement of a material fact
                                   or omit to state a material fact necessary to make
                                   the statements made, in light of the circumstances
                                   under which such statements were made, not
                                   misleading with respect to the period covered by
                                   this report.”

No. 58        A. Sloan,                   Wells Fargo’s 1Q17 10-Q couched internal                Statement No. 58 was false and               See Statement No. 1 for facts applicable to all
              Shrewsberry,         control failures as a potential risk to operations:    misleading for the same reasons stated for           defendants, including defendant Sloan, and for
¶149          Wells Fargo          “Operational risk is the risk of loss resulting from   Statement Nos. 1 and 6. Specifically, “by            additional facts specifically applicable to defendant
                                   inadequate or failed internal controls and             failing to inform investors” of their auto           Sloan.
              B. 5/5/17            processes, people and systems, or resulting from       insurance fraud, defendants “gave the false
                                   external events.”                                      impression” that they had disclosed all of their     See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                              fraudulent practices. Khoja, 899 F.3d at 1013-       applicable to defendant Shrewsberry.
              1Q17 Form 10-Q                                                              14. The 1Q17 10-Q made no mention of the
                                                                                          fact defendants discovered in July 2016 that
                                                                                          the Company was engaged in the auto
                                                                                          insurance fraud.

                                                                                                  In addition, defendants’ risks warnings
                                                                                          “were misleading because they disclosed a risk
                                                                                          ‘in the abstract’ but omitted the fact that it had
                                                                                          ‘already . . . come to fruition.’” Cutler, 696 F.
                                                                                          App’x at 813 (citation omitted).

No. 59        A. Sloan,                   Wells Fargo’s 1Q17 10-Q listed the                     Statement No. 59 was false and See Statement No. 1 for facts applicable to all
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                             - 48 -
1541887_1
                                                     Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 50 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                       Why the Statement Is                                Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                        False & Misleading                                      Inference of Scienter
Complaint ¶
                 C. Medium
              Shrewsberry,         following potential risk factor: “reputational     misleading for the same reasons stated for           defendants, including defendant Sloan, and for
¶149          Wells Fargo          damage from negative publicity, protests, fines,   Statement Nos. 1 and 6. Specifically, “by            additional facts specifically applicable to defendant
                                   penalties and other negative consequences from     failing to inform investors” of their auto           Sloan.
              B. 5/5/17            regulatory violations and legal actions.”          insurance fraud, defendants “gave the false
                                                                                      impression” that they had disclosed all of their     See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                          fraudulent practices. Khoja, 899 F.3d at 1013-       applicable to defendant Shrewsberry.
              1Q17 Form 10-Q                                                          14. The 1Q17 10-Q made no mention of the
                                                                                      fact defendants discovered in July 2016 that
                                                                                      the Company was engaged in the auto
                                                                                      insurance fraud.

                                                                                              In addition, defendants’ risks warnings
                                                                                      “were misleading because they disclosed a risk
                                                                                      ‘in the abstract’ but omitted the fact that it had
                                                                                      ‘already . . . come to fruition.’” Cutler, 696 F.
                                                                                      App’x at 813 (citation omitted).

No. 60        A. Sloan,                    Wells Fargo’s 1Q17 10-Q also included a            Statement No. 60 was false and               See Statement No. 1 for facts applicable to all
              Shrewsberry,         section titled “Legal Actions,” which again listed misleading for the same reasons stated for           defendants, including defendant Sloan, and for
¶151          Wells Fargo          included the following statement regarding Statement Nos. 1 and 6.                                      additional facts specifically applicable to defendant
                                   investigations concerning “Sales Practices                                                              Sloan.
              B. 5/5/17            Matters”:                                                  Specifically, “by failing to inform
                                                                                       investors” of their auto insurance fraud,           See Statement No. 6 for additional facts specifically
              C. Wells Fargo               “SALES       PRACTICES         MATTERS defendants “gave the false impression” that              applicable to defendant Shrewsberry.
              1Q17 Form 10-Q       Federal, state and local government agencies, they had disclosed all of their fraudulent
                                   including the United States Department of Justice, practices. Khoja, 899 F.3d at 1013-14. The
                                   the United States Securities and Exchange 1Q17 10-Q made no mention of the fact
                                   Commission and the United States Department of defendants discovered in July 2016 that the
                                   Labor, and state attorneys general and prosecutors’ Company was engaged in the auto insurance
                                   offices, as well as Congressional committees, have fraud.
                                   undertaken formal or informal inquiries,
                                   investigations or examinations arising out of              In addition, defendants’ risks warnings
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                         - 49 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 51 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                            Why the Statement Is                     Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                             False & Misleading                           Inference of Scienter
Complaint ¶
                 C. Medium
                                   certain sales practices of the Company that were        “were misleading because they disclosed a risk
                                   the subject of settlements with the Consumer            ‘in the abstract’ but omitted the fact that it had
                                   Financial Protection Bureau, the Office of the          ‘already . . . come to fruition.’” Cutler, 696 F.
                                   Comptroller of the Currency and the Office of the       App’x at 813 (citation omitted).
                                   Los Angeles City Attorney announced by the
                                   Company on September 8, 2016. The Company                       Statement No. 60 also failed to disclose
                                   has responded, and continues to respond, to             that the OCC and CFPB had launched
                                   requests from a number of the foregoing seeking         investigations into Wells Fargo’s fraudulent
                                   information regarding these sales practices and the     auto insurance practices. ¶¶155-156, 166, 175,
                                   circumstances of the settlements and related            178-181.
                                   matters.

                                           In addition, a number of lawsuits have also
                                   been filed by nongovernmental parties seeking
                                   damages or other remedies related to these sales
                                   practices. First, various class plaintiffs purporting
                                   to represent consumers who allege that they
                                   received products or services without their
                                   authorization or consent have brought eleven
                                   separate putative class action lawsuits against the
                                   Company in the United States District Court for
                                   the Northern District of California and various
                                   other jurisdictions. In April 2017, the Company
                                   entered into a settlement agreement in the first-
                                   filed action, Jabbari v. Wells Fargo Bank, N.A., to
                                   resolve any claims regarding products or services
                                   provided without authorization or consent for the
                                   time period May 1, 2002 to April 20, 2017.
                                   Pursuant to the settlement, we will pay $142
                                   million or remediation, attorneys’ fees, and
                                   settlement fund claims administration.           The
                                   settlement is subject to approval by the District
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                - 50 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 52 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                Why the Statement Is          Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                 False & Misleading                Inference of Scienter
Complaint ¶
                 C. Medium
                                   Court. Second, Wells Fargo shareholders are
                                   pursuing a consolidated securities fraud class
                                   action in the United States District Court for the
                                   Northern District of California alleging certain
                                   misstatements and omissions in the Company’s
                                   disclosures related to sales practices matters.
                                   Third, Wells Fargo shareholders have brought
                                   numerous shareholder derivative lawsuits asserting
                                   breach of fiduciary claims, among others, against
                                   current and former directors and officers for their
                                   alleged failure to detect and prevent sales practices
                                   issues, which lawsuits are consolidated into two
                                   separate actions in the United States District Court
                                   for the Northern District of California and
                                   California state court, as well as a third in
                                   Delaware state court.         Fourth, a range of
                                   employment litigation has been brought against
                                   Wells Fargo, including an Employee Retirement
                                   Income Security Act class action in the United
                                   States District Court for the District of Minnesota
                                   brought on behalf of 401(k) plan participants; class
                                   actions brought in the United States District Court
                                   for the Northern District of California and New
                                   York state court on behalf of employees who
                                   allege they protested sales practice misconduct
                                   and/or were terminated for not meeting sales
                                   goals; various wage and hour class actions brought
                                   in federal and state court in California, New
                                   Jersey, and Pennsylvania on behalf of nonexempt
                                   branch based employees alleging sales pressure
                                   resulted in uncompensated overtime; and multiple
                                   single plaintiff Sarbanes-Oxley Act complaints
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                         - 51 -
1541887_1
                                                     Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 53 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                         Why the Statement Is                                Facts Giving Rise to a Strong
   No. &                                   False & Misleading Statements
                 B. Date &                                                                          False & Misleading                                      Inference of Scienter
Complaint ¶
                 C. Medium
                                   and state law whistleblower actions filed with the
                                   Department of Labor or in various state courts
                                   alleging adverse employment action for raising
                                   sales practice misconduct issues.”

No. 61        A. Sloan,                     Wells Fargo’s 1Q17 10-Q provided an                 Statement No. 61 was false and               See Statement No. 1 for facts applicable to all
              Shrewsberry,         update on potential litigation losses: “The high     misleading for the same reasons stated for           defendants, including defendant Sloan, and for
¶152          Wells Fargo          end of the range of reasonably possible potential    Statement Nos. 1 and 6. Specifically, “by            additional facts specifically applicable to defendant
                                   litigation losses in excess of the Company’s         failing to inform investors” of their auto           Sloan.
              B. 5/5/17            liability for probable and estimable losses was      insurance fraud, defendants “gave the false
                                   approximately $2.0 billion as of March 31, 2017.”    impression” that they had disclosed all of their     See Statement No. 6 for additional facts specifically
              C. Wells Fargo                                                            fraudulent practices. Khoja, 899 F.3d at 1013-       applicable to defendant Shrewsberry.
              1Q17 Form 10-Q                                                            14.

                                                                                                In addition, defendants’ warnings
                                                                                        “were misleading because they disclosed a risk
                                                                                        ‘in the abstract’ but omitted the fact that it had
                                                                                        ‘already . . . come to fruition.’” Cutler, 696 F.
                                                                                        App’x at 813 (citation omitted).

                                                                                                The 1Q17 Form 10-Q’s “Legal
                                                                                        Actions” section made no mention of the fact
                                                                                        defendants discovered in July 2016 that the
                                                                                        Company was engaged in the auto insurance
                                                                                        fraud, or that the Company would have pay
                                                                                        substantial fines and remediation as a result of
                                                                                        the fraud. Three months later, Wells Fargo
                                                                                        disclosed its legal costs could reach $3.3
                                                                                        billion. ¶11.

                                                                                               Statement No. 61 also failed to disclose
                                                                                        that the OCC and CFPB had launched
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 52 -
1541887_1
                                                        Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 54 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                             Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                   Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                          investigations into Wells Fargo’s fraudulent
                                                                                          auto insurance practices. ¶¶155-156, 166, 175,
                                                                                          178-181.

No. 62        A. Sloan, Wells              Sloan opened his remarks by emphasizing           Statement No. 62 was false and                See Statement No. 1 for facts applicable to all
              Fargo                that Wells Fargo was then “emerging from the misleading for the same reasons stated for                 defendants, including defendant Sloan, and for
¶114                               challenges associated with inappropriate retail Statement No. 1. Specifically, “by failing to           additional facts specifically applicable to defendant
              B. 5/11/17           sales practices,” stating further:                inform investors” of their auto insurance fraud,      Sloan.
                                                                                     defendants “gave the false impression” that
              C. Wells Fargo               “We have an unwav`ering commitment to they had disclosed all of their fraudulent
              2017 Investor Day    fix everything that went wrong, continue to look practices, and directly undermined their claim
                                   across the company to fix anything else that’s that they were restoring customer trust. Khoja,
                                   broken and strengthen how we serve our 899 F.3d at 1013-14.
                                   customers and how we lead our team members. . . .
                                                                                             By     affirmatively    claiming     the
                                                      *       *       *              Company was emerging from the challenges
                                                                                     related to its fake account scandal, and that
                                           We’ve strengthened ethics and risk they would “fix anything else that’s broken,”
                                   management. We’ve centralized key enterprise defendants had a duty to speak “‘in a manner
                                   control functions such as risk management and that wouldn’t mislead investors,’ including
                                   human resources. We’ve created a new Office of disclosing adverse information that cuts
                                   Ethics, Oversight and Integrity. And then we’ve against the positive information,” – i.e., the
                                   invested in additional monitoring and controls, fact they had committed the auto insurance
                                   including an enhanced mystery shopping program fraud. Schueneman, 840 F.3d at 706 (citation
                                   in our Retail Bank.                               omitted).
                                                    *       *      *

                                          I firmly believe that we’re on the right path
                                   and will continue to be as transparent with you as
                                   we can as we move forward. . . .”


No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                         - 53 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 55 of 58


                  A. Liable
 Statement
                  Speaker(s)                                                                           Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                  B. Date &                                                                            False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
No. 63        A. Sloan, Wells             Sloan stated at the Investor Day                   Statement No. 63 was false and                   See Statement No. 1 for facts applicable to all
              Fargo                presentation that “[w]e continue to make progress misleading for the same reasons stated for               defendants, including defendant Sloan, and for
¶116                               on rebuilding trust.”                             Statement No. 1. Specifically, “by failing to            additional facts specifically applicable to defendant
              B. 5/11/17                                                             inform investors” of their auto insurance fraud,         Sloan.
                                                                                     defendants “gave the false impression” that
              C. Wells Fargo                                                         they had disclosed all of their fraudulent
              2017 Investor Day                                                      practices, and directly undermined their claim
                                                                                     that they were restoring customer trust. Khoja,
                                                                                     899 F.3d at 1013-14.

                                                                                                   By affirmatively claiming they had
                                                                                           made progress on rebuilding trust, defendants
                                                                                           had a duty to speak “‘in a manner that
                                                                                           wouldn’t mislead investors,’ including
                                                                                           disclosing adverse information that cuts
                                                                                           against the positive information,” – i.e., the
                                                                                           fact they had committed the auto insurance
                                                                                           fraud. Schueneman, 840 F.3d at 706 (citation
                                                                                           omitted).

No. 64        A. Mack, Wells              In response to a question about regulatory               Statement No. 64 was false and             See Statement No. 1 for facts applicable to all
              Fargo                matters, Mack again spoke of transparency: “So          misleading for the same reasons stated for         defendants, including defendant Mack.
¶121                               we clearly have the opportunity to rebuild trust        Statement No. 1. Specifically, “by failing to
              B. 6/13/17           with a number of our stakeholders, with our team        inform investors” of their auto insurance fraud,   See Statement No. 3 for additional facts specifically
                                   members across our customer base and certainly,         defendants “gave the false impression” that        applicable to defendant Mack.
              C. Morgan            the regulators. So we are working very hard to          they had disclosed all of their fraudulent
              Stanley Financials   ensure that we’re as transparent as possible . . . .”   practices, and directly undermined their claim
              Conference                                                                   that they were restoring customer trust. Khoja,
                                                                                           899 F.3d at 1013-14.

                                                                                                  By affirmatively claiming that they
                                                                                           were rebuilding customer trust and being as
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                            - 54 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 56 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                          Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                           False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                         “transparent as possible,” defendants had a
                                                                                         duty to speak “‘in a manner that wouldn’t
                                                                                         mislead investors,’ including disclosing
                                                                                         adverse information that cuts against the
                                                                                         positive information,” – i.e., the fact they had
                                                                                         committed the auto insurance fraud.
                                                                                         Schueneman, 840 F.3d at 706 (citation
                                                                                         omitted).

                                                                                                 Statement No. 64 also failed to disclose
                                                                                         that the OCC and CFPB had launched
                                                                                         investigations into Wells Fargo’s fraudulent
                                                                                         auto insurance practices. ¶¶155-156, 166, 175,
                                                                                         178-181.

No. 65        A. Sloan, Wells             “We continued to make progress this                    Statement No. 65 was false and             See Statement No. 1 for facts applicable to all
              Fargo                quarter in our efforts to rebuild trust and build a   misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶124                               better Wells Fargo and, while there is still more     Statement No. 1. Specifically, “by failing to      additional facts specifically applicable to defendant
              B. 7/14/17           work ahead of us, we are on the right track and I     inform investors” of their auto insurance fraud,   Sloan.
                                   am confident about our future.”                       defendants “gave the false impression” that
              C. Wells Fargo                                                             they had disclosed all of their fraudulent
              Press Release                                                              practices, and directly undermined their claim
                                                                                         that they were restoring customer trust. Khoja,
                                                                                         899 F.3d at 1013-14.

                                                                                                 By affirmatively claiming that they
                                                                                         were rebuilding customer trust, defendants had
                                                                                         a duty to speak “‘in a manner that wouldn’t
                                                                                         mislead investors,’ including disclosing
                                                                                         adverse information that cuts against the
                                                                                         positive information,” – i.e., the fact they had
                                                                                         committed the auto insurance fraud.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                          - 55 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 57 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                           Why the Statement Is                              Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                            False & Misleading                                    Inference of Scienter
Complaint ¶
                 C. Medium
                                                                                          Schueneman, 840 F.3d at 706 (citation
                                                                                          omitted).

No. 66        A. Sloan, Wells             “Importantly, during the second quarter, we         Statement No. 66 was false and                 See Statement No. 1 for facts applicable to all
              Fargo                continued to make progress on rebuilding trust, misleading for the same reasons stated for                defendants, including defendant Sloan, and for
¶125                               which remains our top priority.”                   Statement No. 1. Specifically, “by failing to          additional facts specifically applicable to defendant
              B. 7/14/17                                                              inform investors” of their auto insurance fraud,       Sloan.
                                                                                      defendants “gave the false impression” that
              C. Wells Fargo                                                          they had disclosed all of their fraudulent
              2Q17 Earnings                                                           practices, and directly undermined their claim
              Call                                                                    that they were restoring customer trust. Khoja,
                                                                                      899 F.3d at 1013-14.

                                                                                                  By affirmatively claiming that they
                                                                                          were rebuilding customer trust, defendants had
                                                                                          a duty to speak “‘in a manner that wouldn’t
                                                                                          mislead investors,’ including disclosing
                                                                                          adverse information that cuts against the
                                                                                          positive information,” – i.e., the fact they had
                                                                                          committed the auto insurance fraud.
                                                                                          Schueneman, 840 F.3d at 706 (citation
                                                                                          omitted).

No. 67        A. Sloan, Wells             “[Analyst:] Yes, a couple of questions                  Statement No. 67 was false and             See Statement No. 1 for facts applicable to all
              Fargo                back to the sales practices issue. I think you         misleading for the same reasons stated for         defendants, including defendant Sloan, and for
¶126                               mentioned that you had preliminary court approval      Statement Nos. 1 and 6. Specifically, “by          additional facts specifically applicable to defendant
              B. 7/14/17           for the $142 million settlement. Could you just        failing to inform investors” of their auto         Sloan.
                                   summarize for us what other suits, issues, et cetera   insurance fraud, defendants “gave the false
              C. Wells Fargo       that have been publicly disclosed that are out         impression” that they had disclosed all of their
              2Q17 Earnings        there? Is there anything major that’s still            fraudulent practices, and directly undermined
              Call                 outstanding at this point?                             their claim that they were restoring customer
                                                                                          trust. Khoja, 899 F.3d at 1013-14.
No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                                           - 56 -
1541887_1
                                                      Case 3:18-cv-03948-JD Document 71-1 Filed 03/14/19 Page 58 of 58


                  A. Liable
 Statement
                 Speaker(s)                                                                            Why the Statement Is                   Facts Giving Rise to a Strong
   No. &                                    False & Misleading Statements
                 B. Date &                                                                             False & Misleading                         Inference of Scienter
Complaint ¶
                 C. Medium
                                           [Sloan:] Well, the $142 million settlement
                                   that was preliminarily approved by the court, we                By affirmatively claiming that they
                                   believe, addresses the other class action suits that    were rebuilding customer trust, defendants had
                                   are sales practices related, I think there are about    a duty to speak “‘in a manner that wouldn’t
                                   10 that are out there.          So we have high         mislead investors,’ including disclosing
                                   expectations that ultimately that preliminary           adverse information that cuts against the
                                   approval will become final approval after we            positive information,” – i.e., the fact they had
                                   execute on what we’re being – we agreed to do,          committed the auto insurance fraud.
                                   which of course, we’re going to do that. In terms       Schueneman, 840 F.3d at 706 (citation
                                   of other activities out there, we have a – we have      omitted).
                                   consent orders and plans that were – for both the
                                   OCC and the CFPB that we need to comply with,                   Statement No. 67 also failed to disclose
                                   and we’re working very hard to be able to do that.      that the OCC and CFPB had launched
                                   And as has been discussed, there’s been – there’s       investigations into Wells Fargo’s fraudulent
                                   an investigation that’s still going on by the Justice   auto insurance practices. ¶¶155-156, 166, 175,
                                   Department. And we’ll continue to provide more          178-181.
                                   disclosures and the disclosure of that in the 10-Q
                                   and the 10-K. But there is nothing really new
                                   that’s different in the 10-Q as it relates to other
                                   legal matters for sales practices with the
                                   exception of the announcement of this preliminary
                                   approval from the court on the settlement.”




No. 3:18-cv-03948-JD (N.D. Cal.)                                                                                                                                              - 57 -
1541887_1
